      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 1 of 115




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                       PHILADELPHIA DIVISION

JENNIFER SWEDA, BENJAMIN A.
WIGGINS, ROBERT L. YOUNG, FAITH
PICKERING, PUSHKAR SOHONI, AND
                                                    No. 2:16-cv-04329-GEKP
REBECCA N. TONER, individually and as
representatives of a class of participants
and beneficiaries on behalf of the University       SECOND AMENDED
of Pennsylvania Matching Plan, Basic Plan           COMPLAINT—CLASS ACTION
and Supplemenal Plan

                           Plaintiffs,              JURY TRIAL DEMANDED
 v.

THE UNIVERSITY OF PENNSYLVANIA,
INVESTMENT COMMITTEE, AND JACK
HEUER,

                           Defendants.

                       SECOND AMENDED COMPLAINT

      1.     Plaintiffs Jennifer Sweda, Benjamin A. Wiggins, Robert L. Young,

Faith Pickering, Pushkar Sohoni, and Rebecca N. Toner, individually and as

representatives of a class of participants and beneficiaries in the University of

Pennsylvania Matching Plan (“Matching Plan”),the Supplemental Retirement

Annuity Plan of the University of Pennsylvania (“Supplemental Plan”), University

of Pennsylvania Basic Plan (“Basic Plan”) (collectively referred to herein as either

“Plan” or “Plans”) bring this action under 29 U.S.C. §1132(a)(2) on behalf of the
        Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 2 of 115




Plan against Defendants University of Pennsylvania, the Investment Committee,

and Jack Heuer for breach of fiduciary duties under ERISA. 1

        2.    ERISA’s fiduciary duties “are those of trustees of an express trust—the

highest known to the law.” Donovan v. Bierwirth, 680 F.2d 263, 271, 272 n.8 (2d Cir.

1982); Solis v. Koresko, 884 F. Supp. 2d 261, 292 (E.D. Pa. 2012); 29 U.S.C.

§1104(a). An ERISA fiduciary “is duty-bound "to make such investments and only

such investments as a prudent [person] would make of his own property. . . .’” In re

Unisys Sav. Plan Litig., 74 F.3d 420, 434 (3d Cir. 1996) (quoting Restatement

(Second) of Trusts § 227 (1959)). Fiduciaries must “initially determine, and continue

to monitor, the prudence of each investment option available to plan participants,”

DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007) (emphasis original),

and must “remove imprudent ones” within a reasonable time, Tibble v. Edison Int’l,

135 S. Ct. 1823, 1828–29 (2015).

        3.    The marketplace for retirement plan services is established and

competitive. Billion-dollar-defined contribution plans, like the Plan—which is

among the largest 0.02% of defined contribution plans in the United States—have

tremendous bargaining power to demand low-cost administrative and investment

management services. As a fiduciary to the Plan, Defendants are obligated to limit

the Plan’s expenses to a reasonable amount, to ensure that each fund in the Plan is

a prudent option for participants to invest their retirement savings and priced at a

reasonable level for the size of the Plan; and to analyze the costs and benefits of



 1   The Employee Retirement Income Security Act, 29 U.S.C. §§1001–1461.

                                           2
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 3 of 115




alternatives for the Plan’s administrative and investment structure. Defendants

must make those decisions for the exclusive benefit of participants, and not for the

benefit of conflicted third parties, such as the Plan’s service providers.

      4.     Instead of using the Plan’s bargaining power to limit expenses to a

reasonable amount and exercising independent judgment to determine what

investments to include in the Plan, Defendants squandered that leverage by

allowing the Plan’s conflicted third party service providers—TIAA-CREF and

Vanguard—to dictate the Plan’s investment lineup, to link their recordkeeping

services to the placement of investment products in the Plan, and to collect

unlimited asset-based compensation from their own proprietary products. As a

result, Defendants allowed unreasonable expenses to be charged to participants for

administration of the Plan, and retained investments with excessive costs and poor

performance compared to available alternatives, thereby causing the Plan and

participants to suffer significant losses of retirement savings.

      5.     To remedy these fiduciary breaches, Plaintiffs, individually and as

representatives of a class of participants and beneficiaries of the Plan, bring this

action on behalf of the Plan under 29 U.S.C. §1132(a)(2) to enforce Defendants’

personal liability under 29 U.S.C. §1109(a) to make good to the Plan all losses

resulting from each breach of fiduciary duty and to restore to the Plan any profits

made through Defendants’ use of Plan assets. In addition, Plaintiffs seek such other

equitable or remedial relief for the Plan as the Court may deem appropriate.




                                            3
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 4 of 115




                            JURISDICTION AND VENUE

      6.       Subject-matter jurisdiction. This action arises under federal law, 29

U.S.C. §1132(a)(2). This Court has jurisdiction under 28 U.S.C. §1331 and 29 U.S.C.

§1132(e)(1).

      7.       Venue. This District is the proper venue for this action under 29

U.S.C. §1132(e)(2) and 28 U.S.C. §1391(b) because it is the district in which the

subject Plan is administered, where at least one of the alleged breaches took place,

and where at least one defendant resides.

      8.       Standing. An action under §1132(a)(2) allows recovery only for a plan,

and does not provide a remedy for individual injuries distinct from plan injuries.

LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 256 (2008). The plan is the victim

of any fiduciary breach and the recipient of any recovery. Id. at 254. Section

1132(a)(2) authorizes any participant, fiduciary, or the Secretary of Labor to sue

derivatively as a representative of the plan to seek relief on behalf of the plan. 29

U.S.C. §1132(a)(2). As explained in detail below, the Plan suffered millions of

dollars in losses caused by Defendants’ fiduciary breaches and remain exposed to

harm and continued future losses, and those injuries may be redressed by a

judgment of this Court in favor of Plaintiffs. To the extent the Plaintiffs must also

show an individual injury even though §1132(a)(2) does not provide redress for

individual injuries, each Plaintiff has suffered such an injury, in at least the

following ways:

               a. The named Plaintiffs and all participants in the Plan suffered

                  financial harm as a result of the imprudent or excessive-fee options

                                            4
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 5 of 115




        in the Plan because Defendants’ inclusion of those options deprived

        participants of the opportunity to grow their retirement savings by

        investing in prudent options with reasonable fees, which would have

        been available in the Plan if Defendants had satisfied their fiduciary

        obligations. All participants continue to be harmed by the ongoing

        inclusion of these imprudent and excessive-cost options and

        payment of excessive recordkeeping fees.

     b. The named Plaintiffs and all participants in the Plan were

        financially harmed by Defendants’ improper bundling of some of the

        Plan’s investment products, improperly allowing the companies who

        did recordkeeping for the Plan to require inclusion of their

        investment products in the Plan, instead of each investment option

        being independently selected.

     c. The named Plaintiffs’ individual accounts in the Plan were further

        harmed by Defendants’ breaches of fiduciary duties because one or

        more of the named Plaintiffs during the proposed class period (1)

        invested in underperforming options including the CREF Stock and

        TIAA Real Estate accountswhich Defendants failed to remove from

        the Plan when it was clear from past poor performance and their

        excessive fees that they were imprudent investments—at a time

        when those options underperformed numerous prudent alternatives

        in which the assets would have been invested had Defendants not




                                   5
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 6 of 115




        breached their fiduciary duties (Plaintiffs Sweda, Young, Sohoni), (2)

        invested in excessive-cost investment options, including funds that

        paid revenue sharing to the Plan’s recordkeepers and higher-cost

        share classes of Plan mutual funds priced for small investors when

        far lower-cost but otherwise identical share classes of the same

        mutual funds were available based on the enormous size of the Plan,

        resulting in a loss of retirement savings (all Plaintiffs), and (3)

        through their investments in those mutual funds and other

        investments and the fees charged on their investments in those

        funds, paid a portion of the Plan’s excessive administrative and

        recordkeeping fees, which would not have been incurred had

        defendants discharged their fiduciary duties to the Plan, resulting in

        a loss of retirement savings (all Plaintiffs).

     d. Specifically, during the class period, Plaintiff Sweda invested in

        TIAA Traditional, TIAA Real Estate Account, CREF Global Equities

        Fund, and CREF Stock Account; Plaintiff Wiggins invested in the

        higher-cost share class of Vanguard Long-Term Bond Index Fund;

        Plaintiff Young invested in TIAA Traditional and the higher-cost

        share class of CREF Stock Account; Plaintiff Pickering invested in

        higher-cost share classes of Vanguard Extended Market Index Fund,

        Vanguard High-Yield Corporate Fund, and Vanguard International

        Growth Fund; Plaintiff Sohoni invested in TIAA Real Estate




                                    6
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 7 of 115




               Account; and Plaintiff Toner invested in higher-cost share classes of

               Vanguard Intermediate-Term Bond Index Fund, Vanguard

               Intermediate-Term Treasury Fund, Vanguard Morgan Growth

               Fund, Vanguard PrimeCap Fund, Vanguard REIT Index Fund, and

               Vanguard Windsor II Fund. Through their investments in these

               funds, each Plaintiff paid excessive investment management fees and

               each was assessed a portion of the Plan’s excessive administrative

               and recordkeeping fees. Plaintiffs would not have suffered these

               losses if Defendants had monitored revenue sharing, solicited

               competitive bids, consolidated recordkeepers years ago, or reduced

               fees to reasonable levels in accordance with their fiduciary duties

               under ERISA

                                    PARTIES

       The Matching Plan, the Basic Plan and the Supplemental Plan

      9.    The Plans are defined contribution, individual account, employee

pension benefit plans under 29 U.S.C. §1002(2)(A) and §1002(34).

      10.   The Plans are established and maintained under a written document

in accordance with 29 U.S.C. §1102(a)(1). The Matching Plan was most recently

amended and restated effective January 1, 2009.

      11.   The Plans provide for retirement income benefits for certain employees

of the University of Pennsylvania. That retirement income depends upon deferrals

of the employee’s compensation, contributions made on behalf of each employee by




                                         7
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 8 of 115




his or her employer, and performance of investment options net of fees and

expenses.

      12.       As of December 31, 2014, the Matching Plan had $3.8 billion in net

assets and 21,412 participants with account balances. As of December 31, 2014, the

Supplemental Plan had $900 million in net assets and 12,021 participants with

account balances. As of December 31, 2014, the Basic Plan had $687 million in net

assets and 21,713 participants with account balances. Together, the Plans are

among the largest 0.02% of all defined contribution plans in the United States

based on total assets. Plans of such great size are commonly referred to as “jumbo

plans.” As such, the Plans have enormous bargaining power by reason of its massive

size to command very low investment management and recordkeeping fees for its

participants.

                                          Plaintiffs

      13.       Jennifer Sweda resides in Philadelphia, Pennsylvania. She was a

Librarian in the Catalog Department at Van Pelt Library. She is a participant in

the Plans under 29 U.S.C. §1002(7) because she and her beneficiaries are or may

become eligible to receive benefits under the Plans.

      14.       Benjamin A. Wiggins resides in Minneapolis, Minnesota. He was

formerly a Director of Distance Learning Initiatives in University of Pennsylvania’s

Department of Online Learning. He was a participant in the Matching Plan and

Basic Plan under 29 U.S.C. §1002(7) because he and his beneficiaries are or may

become eligible to receive benefits under the Plans.




                                            8
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 9 of 115




      15.    Robert L. Young resides in Upper Darby, Pennsylvania. He was a Staff

Physical Therapist in University of Pennsylvania’s Department of Nursing Life

Program. He is a participant in the Plans under 29 U.S.C. §1002(7) because he and

his beneficiaries are or may become eligible to receive benefits under the Plans.

      16.    Faith Pickering resides in Exton, Pennsylvania. She was a Cardio

Vascular Clinical Manager of Research in University of Pennsylvania’s Heart

Failure Heart Transplant Department. She was a participant in the Plans under 29

U.S.C. §1002(7) because she and her beneficiaries are or may become eligible to

receive benefits under the Plans.

      17.    Pushkar Sohoni resides in Philadelphia, Pennsylvania. He was a South

Asia Studies Librarian at the University of Pennsylvania Libraries. He is a

participant in the Plans under 29 U.S.C. §1002(7) because he and his beneficiaries

are or may become eligible to receive benefits under the Plans.

      18.    Rebecca N. Toner resides in Philadelphia, Pennsylvania. She was a

Language Specialist in University of Pennsylvania’s English Language Programs.

She was a participant in the Matching Plan and Basic Plan under 29 U.S.C.

§1002(7) because she and her beneficiaries are or may become eligible to receive

benefits under the Plans.

                                    Defendants

      19.    The University of Pennsylvania, incorporated as the Trustees of the

University of Pennsylvania, is a non-profit corporation organized under

Pennsylvania law with its principal place of business in Philadelphia, Pennsylvania.

The University of Pennsylvania is the fiduciary responsible for the control,

                                          9
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 10 of 115




management and administration of the Plan, in accordance with 29 U.S.C. §1102(a).

The University of Pennsylvania, acting through its Board of Trustees, has primary

responsibility and discretionary authority to control the operation, management

and administration of the Plan, with all powers necessary to enable the University

to properly carry out such responsibilities, including the selection and compensation

of the providers of administrative services to the Plan and the selection, monitoring,

and removal of the investment options made available to participants for the

investment of their contributions and provision of their retirement income.

      20.    The University of Pennsylvania is a fiduciary to the Plan because it is

a “named fiduciary” under the Plan and because it exercised discretionary authority

or discretionary control respecting the management of the Plan or exercised

authority or control respecting the management or disposition of its assets, and has

discretionary authority or discretionary responsibility in the administration of the

Plan, as described more fully below. 29 U.S.C. §1002(21)(A)(i) and (iii).

      21.    The University of Pennsylvania, through its Board of Trustees,

appointed an Investment Committee, sometimes referred to as the Tax-Deferred

Reitrement Plan Investment Committee, (herein “Investment Committee”) as a

named fiduciary with the authority and responsibility over investment matters,

including but not limited to responsibility for the selection, monitoring, and removal

of Plan investment options and providers. The members of the Investment

Committee are appointed by the University of Pennsylvania, acting through its

Board of Trustees.




                                          10
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 11 of 115




       22.   The Investment Committee is a fiduciary to the Plan because it is a

“named fiduciary” under the Plan and because it exercised discretionary authority

or discretionary control respecting the management of the Plan or exercised

authority or control respecting the management or disposition of its assets, and has

discretionary authority or discretionary responsibility in the administration of the

Plan, as described more fully below. 29 U.S.C. §1002(21)(A)(i) and (iii).

       23.   The University of Pennsylvania appointed the Vice President of

Human Resources of the University of Pennsylvania to serve as the Plan

Administrator under 29 U.S.C. §1002(16)(A)(i). The Plan Administrator is a named

fiduciary responsible for Plan-related matters including, but not limited to

interpreting the Plan’s provisions, resolving questions about eligibility to

participate in the Plan, making decisions about claims for benefits, and establishing

rules and procedures for the Plan’s operation. The Plan Administrator may delegate

responsibility for any aspect of the Plan’s administration to other individuals or

entities.

       24.   Jack Heuer is the current Vice President of Human Resources of the

University of Pennsylvania and serves as the Plan Administrator. Mr. Heuer also

served as a member of the Investment Committee.

       25.   The Vice President of Human Resources is a fiduciary to the Plan

because he/she is a named fiduciary under the Plan and because he/she exercised

discretionary authority or discretionary control respecting the management of the

Plan or exercised authority or control respecting the management or disposition of




                                          11
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 12 of 115




its assets, and has discretionary authority or discretionary responsibility in the

administration of the Plan, as described more fully below. 29 U.S.C. §1002(21)(A)(i)

and (iii).

       26.       Because Jack Heuer, the Investment Committee, and any delegates

described above have acted as alleged herein individually and as the agents of the

University of Pennsylvania, all defendants are collectively referred to hereafter as

Defendants.

                                ERISA’S FIDUCIARY STANDARDS

       27.       ERISA imposes strict fiduciary duties of loyalty and prudence upon the

Defendants as fiduciaries of the Plan. 29 U.S.C. §1104(a)(1). The statute states, in

relevant part, that:

             [A] fiduciary shall discharge his duties with respect to a plan solely in the
             interest of the participants and beneficiaries and –

                 (A)     for the exclusive purpose of
                         (i)    providing benefits to participants and their beneficiaries;
                  and
                         (ii)     defraying reasonable expenses of administering the plan;

                 [and]

                 (B)     with the care, skill, prudence, and diligence under the
                         circumstances then prevailing that a prudent man acting in a
                         like capacity and familiar with such matters would use in the
                         conduct of an enterprise of like character and with like aims.

       28.       Under ERISA, fiduciaries that exercise any authority or control over

plan assets, including the selection of plan investments and service providers, must

act prudently and for the exclusive benefit of participants in the plan, and not for

the benefit of third parties including service providers to the plan such as



                                                12
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 13 of 115




recordkeepers and those who provide investment products. Fiduciaries must ensure

that the amount of fees paid to those service providers is no more than reasonable.

DOL Adv. Op. 97-15A; DOL Adv. Op. 97-16A; see also 29 U.S.C. §1103(c)(1) (plan

assets “shall be held for the exclusive purposes of providing benefits to participants

in the plan and their beneficiaries and defraying reasonable expenses of

administering the plan”).

      29.    When making investment decisions, an ERISA fiduciary “is duty-

bound "to make such investments and only such investments as a prudent [person]

would make of his own property. . . .’” In re Unisys, 74 F.3d at 434 (quoting

Restatement (Second) of Trusts § 227 (1959)). “[T]he duty to conduct an

independent investigation into the merits of a particular investment” is “the most

basic of ERISA’s investment fiduciary duties.” In re Unisys Savings Plan Litig., 74

F.3d 420, 435 (3d Cir. 1996). A defined contribution plan fiduciary cannot “insulate

itself from liability by the simple expedient of including a very large number of

investment alternatives in its portfolio and then shifting to the participants the

responsibility for choosing among them.” Hecker v. Deere & Co., 569 F.3d 708, 711

(7th Cir. 2009). Instead, fiduciaries must “initially determine, and continue to

monitor, the prudence of each investment option available to plan participants.”

DiFelice v. U.S. Airways, Inc., 497 F.3d 410, 423 (4th Cir. 2007) (emphasis original);

see also 29 C.F.R. § 2550.404a-1; DOL Adv. Opinion 98-04A; DOL Adv. Opinion 88-

16A. Fiduciaries have “a continuing duty to monitor investments and remove

imprudent ones” within a reasonable time. Tibble, 135 S. Ct. at 1828–29.




                                          13
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 14 of 115




      30.    ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries.

29 U.S.C. §1105(a) provides a cause of action against a fiduciary for knowingly

participating in a breach by another fiduciary and knowingly failing to cure any

breach of duty. The statute states, in relevant part, that:

      In addition to any liability which he may have under any other provisions of
      this part, a fiduciary with respect to a plan shall be liable for a breach of
      fiduciary responsibility of another fiduciary with respect to the same plan in
      the following circumstances:

                    (1)    if he participates knowingly in, or knowingly undertakes
                           to conceal, an act or omission of such other fiduciary,
                           knowing such act or omission is a breach; [or]

                    (2)    if, by his failure to comply with section 1104(a)(1) of this
                           title in the administration of his specific responsibilities
                           which give rise to his status as a fiduciary, he has enabled
                           such other fiduciary to commit a breach; or

                    (3)    if he has knowledge of a breach by such other fiduciary,
                           unless he makes reasonable efforts under the
                           circumstances to remedy the breach.

      31.    29 U.S.C. §1132(a)(2) authorizes a plan participant to bring a civil

action to enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. §1109.

Section 1109(a) provides in relevant part:

         Any person who is a fiduciary with respect to a plan who breaches any of
         the responsibilities, obligations, or duties imposed upon fiduciaries by this
         subchapter shall be personally liable to make good to such plan any losses
         to the plan resulting from each such breach, and to restore to such plan
         any profits of such fiduciary which have been made through use of assets of
         the plan by the fiduciary, and shall be subject to such other equitable or
         remedial relief as the court may deem appropriate, including removal of
         such fiduciary.




                                          14
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 15 of 115




                              BACKGROUND FACTS

I.    Defined contribution plans, services, and fees.

      32.    “Defined contribution plans dominate the retirement plan scene

today.” LaRue v. DeWolff, Boberg & Assocs., 552 U.S. 248, 255 (2008). In the private

sector, such plans have largely replaced the defined benefit pension plans that were

America’s retirement system when ERISA was enacted in 1974.

      33.    Each participant in a defined contribution plan has an individual

account, and directs their plan contributions into one or more investment options in

a lineup chosen by the plan’s fiduciaries. “[P]articipants’ retirement benefits are

limited to the value of their own individual investment accounts, which is

determined by the market performance of employee and employer contributions,

less expenses.” Tibble, 135 S. Ct. at 1826.

      34.    The majority of fees assessed to participants in a defined contribution

plan are attributable to two general categories of services: plan administration

(including recordkeeping), and investment management. These expenses “can

sometimes significantly reduce the value of an account in a defined-contribution

plan.” Id.

      35.    The plan’s fiduciaries have control over these expenses. The fiduciaries

are responsible for hiring administrative service providers, such as a recordkeeper,

and negotiating and approving those service providers’ compensation. The

fiduciaries also have exclusive control over the menu of investment options to which

participants may direct the assets in their accounts. Those selections each have

their own fees which are deducted from the returns that participants receive on


                                          15
        Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 16 of 115




their investments.

        36.    These fiduciary decisions have the potential to dramatically affect the

amount of money that participants are able to save for retirement. According to the

U.S. Department of Labor, a 1% difference in fees over the course of a 35-year

career makes a difference of 28% in savings at retirement. U.S. Dep’t of Labor, A

Look at 401(k) Plan Fees, at 1–2 (Aug. 2013). 2 Accordingly, fiduciaries of defined

contribution plans must engage in a rigorous process to control these costs and

ensure that participants pay no more than a reasonable level of fees. This is

particularly true for multi-billion dollar plans like the Plan, which have the

bargaining power to obtain the highest level of service and the lowest fees. The fees

available to multi-billion dollar retirement plans are orders of magnitude lower

than the much higher retail fees available to small investors.

        37.    The entities that provide services to defined contribution plans have an

incentive to maximize their fees by putting their own higher-cost funds in plans and

collecting the highest amount possible for recordkeeping. For each additional dollar

in fees paid to a service provider, participants’ retirement savings are directly

reduced by the same amount, and participants lose the potential for those lost

assets to grow over the remainder of their careers. Accordingly, participants’

retirement security is directly affected by the diligence used by plan fiduciaries to

control, negotiate, and reduce the plan’s fees.

        38.    Fiduciaries must be cognizant of providers’ self-interest in maximizing



 2   Available at http://www.dol.gov/ebsa/pdf/401kfeesemployee.pdf.

                                           16
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 17 of 115




fees, and not simply accede to the providers’ preferred investment lineup—i.e.,

proprietary funds that will generate substantial fee revenue for the provider—or

agree to the provider’s administrative fee quotes without negotiating or considering

alternatives. In order to act in the exclusive interest of participants and not in the

service providers’ interest, fiduciaries must negotiate as if their own money was at

stake. Instead of simply accepting the investment funds or fees demanded by these

conflicted providers, fiduciaries must consider whether participants would be better

served by using alternative investment products or services.

    A.         Recordkeeping

         39.    Recordkeeping is a service necessary for every defined contribution

plan. The recordkeeper keeps track of the amount of each participant’s investments

in the various options in the plan, and typically provides each participant with a

quarterly account statement. The recordkeeper often maintains a plan website or

call center that participants can access to obtain information about the plan and to

review their accounts. The recordkeeper may also provide access to investment

education materials or investment advice. These services are largely commodities,

and the market for recordkeeping services is highly competitive.

         40.    There are numerous recordkeepers in the marketplace who are capable

of providing a high level of service and who will vigorously compete to win a

recordkeeping contract for a jumbo defined contribution plan. These recordkeepers

will readily respond to a request for proposal and will tailor their bids based on the

desired services (e.g., recordkeeping, website, call center, etc.). In light of the

commoditized nature of their services, recordkeepers primarily differentiate

                                            17
        Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 18 of 115




themselves based on price, and will aggressively bid to offer the best price in an

effort to win the business, particularly for jumbo plans like the Plan.

      B.         Investment options

           41.     Defined contribution fiduciaries determine the available investment

options in a plan. Each investment option is typically a pooled investment product,

such as a mutual fund, and invests in a diversified portfolio of securities in a broad

asset class such as fixed income, bonds, or equities.

           42.     Investment options can be passively or actively managed. In a

passively managed or “index” fund, the investment manager attempts to match the

performance of a given benchmark index by holding a representative sample of

securities in that index, such as the S&P 500. In an actively managed fund, the

investment manager uses her judgment in buying and selling individual securities

(e.g., stocks, bonds, etc.) in an attempt to generate investment returns that surpass

a benchmark index, net of fees. Because no stock selection or research is necessary

for the manager to track the index and trading is limited, passively managed

investments charge significantly lower fees than actively managed funds.

           43.     Mutual fund fees are usually expressed as a percentage of assets under

management, or “expense ratio.” For example, if the mutual fund deducts 1% of

fund assets each year in fees, the fund’s expense ratio would be 1%, or 100 basis

points (bps). 3 The fees deducted from a mutual fund’s assets reduce the value of the

shares owned by fund investors.



 3   One basis point is equal to 1/100th of one percent (or 0.01%).

                                              18
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 19 of 115




      44.     Many mutual funds offer their investors different share classes. Retail

share classes are marketed to individuals with small amounts to invest.

Institutional share classes are offered to investors with large amounts to invest,

such as large retirement plans. The different share classes of a given mutual fund

have the identical manager, are managed identically, and invest in the same

portfolio of securities. The only difference is that the retail shares charge

significantly higher fees, resulting in retail class investors receiving lower returns.

The share classes are otherwise identical in all respects.

      45.    Some mutual funds engage in a practice known as “revenue sharing.”

In a revenue-sharing arrangement, a mutual fund pays a portion of its expense

ratio to the entity providing administrative and recordkeeping services to a plan,

putatively as compensation for providing those services. The difference in fees

between a mutual fund’s retail and institutional share classes is often attributable

to revenue sharing. To illustrate, a fund’s retail share class may have an expense

ratio of 100 bps, including 25 bps of revenue sharing, while the institutional share

charges 75 bps, with no or lesser revenue sharing. The presence of revenue sharing

thus provides an incentive for administrative service providers to recommend that

the fiduciary select higher cost funds, including in-house funds of the

administrative service provider that pay the provider revenue sharing. “[V]ery little

about the mutual fund industry,” including revenue sharing practices, “can

plausibly be described as transparent[.]” Leimkuehler v. Am. United Life Ins. Co.,

713 F.3d 905, 907 (7th Cir. 2013).




                                           19
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 20 of 115




      46.       The importance of fees in prudent investment selection cannot be

overstated. The prudent investor rule developed in the common law of trusts, which

which informs ERISA’s fiduciary duties, emphasizes “the duty to avoid

unwarranted costs[.]” Restatement (Third) of Trusts ch. 17, intro. note (2007); see

Tibble, 135 S. Ct. at 1828 (discussing Restatement (Third) of Trusts §90 in finding a

continuing duty to monitor under ERISA). As the Restatement explains, “cost-

conscious management is fundamental to prudence in the investment function.”

Restatement (Third) of Trusts § 90 cmt. b. While a fiduciary may consider higher-

cost, actively-managed mutual funds as an alternative to index funds, “active

management strategies involve investigation expenses and other transaction costs .

. . that must be considered, realistically, in relation to the likelihood of increased

return from such strategies.” Restatement (Third) of Trusts ch. 17, intro. note; id. §

90 cmt. h(2).

      47.       Academic and financial industry literature demonstrates that high

expenses are not correlated with superior investment management. As discussed in

University of Pennsylvania’s law review, numerous studies show that “the most

consistent predictor of a fund’s return to investors is the fund’s expense ratio[.]” Jill

E. Fisch, Rethinking the Regulation of Securities Intermediaries, 158 U. PA. L. REV.

1961, 1993 (2010). Indeed, funds with high fees on average perform worse than less

expensive funds even on a pre-fee basis. Javier Gil-Bazo & Pablo Ruiz-Verdu, When

Cheaper is Better: Fee Determination in the Market for Equity Mutual Funds, 67 J.

ECON. BEHAV. & ORG. 871, 873 (2008). The empirical evidence shows that “low-




                                           20
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 21 of 115




quality funds charge higher fees,” such that “[p]rice and quality thus seem to be

inversely related in the market for actively managed mutual funds.” Id. at 883.

(emphasis added).

      48.    In light of this effect of fees on expected returns, fiduciaries must

carefully consider whether the added cost of actively-managed funds is realistically

justified by an expectation of higher returns. Restatement (Third) of Trusts ch. 17,

intro. note; id. § 90 cmt. h(2). A prudent investor will not select higher-cost actively

managed funds without analyzing whether a particular investment manager is

likely to beat the overwhelming odds against outperforming its benchmark index

over time, net of the fund’s higher investment expenses.

II.   403(b) plans share common fiduciary duties with 401(k) plans.

      49.    Defined contribution plans can qualify for favored tax treatment under

different sections of the Internal Revenue Code. Plans offered by corporate

employers typically qualify under 26 U.S.C. §401(k), and are commonly referred to

as 401(k) plans. Tax-exempt organizations, public schools (including state colleges

and universities), and churches are eligible to offer plans qualified under §403(b),

commonly known as 403(b) plans. 26 U.S.C. §403(b)(1)(A).

      50.    403(b) plans sponsored by tax-exempt organizations such as private

universities are subject to Title I of ERISA and its fiduciary requirements, unless

the plan satisfies a 1979 “safe-harbor” regulation based on the employer having

limited involvement in operating the plan. 29 C.F.R. §2510.3-2(f). To the best of

Plaintiffs’ knowledge, the Plan has never qualified for the safe harbor, and thus has

long been subject to ERISA’s fiduciary requirements. In the Plan’s annual reports

                                           21
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 22 of 115




(Forms 5500) filed with the Department of Labor, Defendants have acknowledged

the Plan is subject to ERISA.

      51.    Although 401(k) plans and 403(b) plans have different historical

origins, legislative and regulatory developments over several decades largely eroded

those differences, as reflected in final 403(b) regulations published by the IRS on

July 26, 2007, which became effective January 1, 2009. These regulations required

certain employers, such as those that previously qualified for the safe harbor, to

become more involved with administering their plans than they had previously,

potentially disqualifying those plans from ERISA safe harbor status and subjecting

the plans to ERISA fiduciary requirements for the first time. However, for plans

like the Plans that were already subject to ERISA’s fiduciary requirements because

they were never safe-harbor plans, the IRS regulations had no effect on the Plans’

status for ERISA fiduciary purposes; ERISA already required Defendants to be

actively involved in exercising care, prudence, skill, and diligence in administering

the Plans for the exclusive benefit of participants.

      52.    Regardless of any historical differences between 401(k) and 403(b)

plans, it is clear that both types of plans have the same fundamental purpose:

allowing employees to save for a secure retirement. The duties of fiduciaries in both

are the same: to operate as a financial expert familiar with investment practices, to

operate the plan for the exclusive benefit of employees and retirees, and to make

sure that fees are reasonable and investments are prudent. Participants in both

types of plans depend on their plan fiduciaries to ensure that those savings are not




                                          22
       Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 23 of 115




depleted by excessive fees or imprudent investments. Accordingly, the historical

differences and investment limitations of 403(b) plans do not allow 403(b)

fiduciaries to exercise a lesser degree of care or attention to fees and investments

than their 401(k) counterparts.

III.   Fiduciaries of 403(b) plans that historically offered multiple
       recordkeepers and a large number of their proprietary investments
       have now rejected that model.

       53.   As the Department of Labor recognized in connection with the new IRS

regulations, historically, many 403(b) sponsors had treated their plans as a

collection of individual contracts under which employees could take various actions

without the consent or involvement of the employer or plan administrator, instead

of fiduciaries evaluating investment options placed in the plan. Field Assistance

Bulletin 2009-02.

       54.   Some 403(b) plans historically before 2009 included multiple bundled

service providers, with each performing the recordkeeping function for its own

investment products in the plan, unlike 401(k) plans which had a single

recordkeeper. In fact, “403(b) plan investment options were often ‘sold’ by record

keepers and their representatives rather than offered by plan sponsors as evaluated

investments.” Fiduciary Plan Governance, LLC, Legacy Investments in Higher

Education: What is a Plan Sponsor’s Responsibility to Participants? 4 Indeed,

sponsors of these plans often took a “‘hands off’ approach to plan oversight.” Id. This

practice resulted in plans having excessive recordkeeping costs and structures


 4http://www.fiduciaryplangovernance.com/blog/legacy-investments-in-higher-
education-what-is-a-plan-sponsors-responsibility-to-participants.

                                          23
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 24 of 115




involving multiple recordkeepers with each recordkeeper having its own investment

options in the plan. This left participants with the task of navigating a haphazard

collection of duplicative and overlapping investment options from the various

recordkeepers, and ultimately led to them paying excessive and unnecessary fees,

both for recordkeeping and for investment products in the plans. Id. In some cases

the recordkeeper insisted on its own funds being included in the plan without any

resistance or analysis of those funds by the fiduciaries.

      55.    Under the 2007 final regulations that became effective January 1,

2009, 5 certain employers with 403(b) plans were compelled to exercise greater

control over their 403(b) plans than they had previously. The regulations are

expressly intended to make 403(b) plans more like 401(k) plans.

      56.    Once the final regulations were published, many 403(b) plan

fiduciaries recognized that fulfilling their fiduciary obligations—whether on an

ongoing basis or for the first time—required them to engage, if they had not already

been doing so, in a comprehensive review of their plans’ fees, investment options

and structure, and service provider arrangements, to determine whether changes

had to be made for the benefit of participants.

      57.    As a result, the fiduciaries of many 403(b) plans implemented dramatic

overhauls to their plans and acknowledged that these changes were necessary to

comply with the IRS regulations and to satisfy their fiduciary obligations under




 5403(b) plan sponsors had almost a year and a half to make changes necessary to
comply before the regulation became effective January 1, 2009.

                                          24
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 25 of 115




ERISA.

      58.    For example, the fiduciaries of the Loyola Marymount University

(LMU) Defined Contribution Plan, a 403(b) plan, recognized that under the new

regulations, “Recordkeeping must be consolidated and/or managed by a single

party.” 6 “Keeping two on-going record keepers in 2009 would mean that faculty/staff

would pay higher fees and receive reduced services.” 7 Thus, in 2008, to assist LMU

in assessing the plan’s investment options and recordkeeping services, LMU hired

an independent third party consultant, Hewitt Associates (n/k/a AonHewitt), to

issue a request for proposal to seven different 403(b) recordkeeping providers,

including AIG Retirement, Diversified Investment Advisors, Fidelity, ING, Lincoln

Financial Group, Principal Financial Group, and TAA-CREF. 8 LMU consolidated

from two recordkeepers to one effective on the date the final regulation became

effective, January 1, 2009. Loyola Marymount’s fiduciaries recognized that a dual

recordkeeper structure would require its employees to pay higher fees for

overlapping services, and because consultants, legal counsel, and all of the

recordkeeping firms interviewed recommended that LMU use only one record

keeper, starting in January 2009. 9 Moreover, LMU selected Diversified as the new

recordkeeper because Diversified “is not an investment manager and therefore, does




 6 See LMU 403(b) Retirement Plan Project Overview, at 1, available at
http://www.lmu.edu/AssetFactory.aspx?vid=33038.
 7 Id. at 2.
 8 See http://www.lmu.edu/AssetFactory.aspx?vid=32045.
 9 LMU 403(b) Retirement Plan Project Overview, at 2.




                                         25
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 26 of 115




not require that certain investment options be offered by LMU.” LMU was therefore

able to offer “best in class” funds in each fund category. 10

          59.   Similarly, the fiduciaries of the Pepperdine University Retirement

Plan reviewed their plan after the IRS 403(b) regulations were published and

recognized the implications of maintaining four different recordkeepers. In order to

comply with its fiduciary responsibilities, Pepperdine determined that it must make

certain changes to the plan, including “[c]onsolidating recordkeeping (by having one

fund provider manage administration for multiple providers or by moving to a sole

administrator scenario).” 11 Pepperdine retained an independent third party

consultant to assist the fiduciaries in issuing a request for proposal to 403(b)

recordkeeping providers. Following the competitive bidding process, effective

February 1, 2009, Pepperdine selected Diversified, a recordkeeper which does not

offer proprietary investments, as the “sole administrator” and consolidated from

four recordkeepers (Fidelity, TIAA-CREF, Vanguard, and Prudential) to a single

recordkeeper. Pepperdine found that the benefits of consolidation included lower

costs and more robust services, as well as a streamlined compliance process and

simplified data coordination. 12 Pepperdine acknowledged that maintaining a




 10 Id. at 6.
 11 See Pepperdine University Participant Q & A, available at
http://community.pepperdine.edu/hr/content/benefits/fulltime/faq.pdf.
 12 Id.




                                           26
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 27 of 115




multiple-vendor platform was not a “cost-effective, viable option.” 13 Recognizing the

inefficiencies and overlapping work in a multiple recordkeeper arrangement,

Pepperdine determined that costs were “higher in a multivendor arrangement,

because each vendor receives only a portion of the ongoing total plan contributions,”

while a single provider allowed to “realize true economies of scale.” 14

      60.    Pepperdine also recognized that the bundled model demanded by

certain providers was not in participants’ interest. Using those providers “meant

being obligated to offer some or all of that provider’s proprietary funds on the plan's

investment menu—whether or not those investments offered participants the best

range of choice, value, and relative performance.”   15   (emphasis added). Acting in

participants’ interest required that the fiduciaries instead have the ability to select

those “funds that the university—working with an independent financial adviser—

could identify as being the ‘best options in their respective asset classes.’” 16 After

weighing and analyzing a variety of factors, Pepperdine determined that

“consolidating with a single vendor has been the straightforward solution to

achieving” the objective of acting “for the exclusive benefit of plan participants.” The

benefits of consolidation included “[a] better fiduciary process with ongoing

evaluation” of plan investments, “[e]conomies of scale,” and “[g]reater transparency



 13  Paul B. Lasiter, Single Provider, Multiple Choices, NACUBO, available at
http://www.nacubo.org/Business_Officer_Magazine/Magazine_Archives/March_2010
/Single_Provider_Multiple_Choices.html.
  14 Id.
  15 Id.
  16 Id.




                                            27
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 28 of 115




of fees and lowered costs for plan participants.” 17

      61.    In the fall of 2008, in response to the new, not yet effective regulations

and required changes within the defined contribution industry, Purdue University

began a comprehensive review of its defined contribution retirement program.

Purdue recognized that “[t]he primary intent of the regulations was to reduce the

difference between Section 403(b) plans, Section 401(k) plans and Section 457(b)

plans; to enhance 403(b) plan compliance; and to establish a more structured

retirement program for employees in the non-profit sector.”   18   Purdue hired an

independent third party consultant, EnnisKnupp & Associates (n/k/a AonHewitt), to

assist the fiduciaries in evaluating the investment options, participants’ fees, and

recordkeeping services, which included developing and issuing an RFP to

recordkeepers. The “benefits” of Purdue’s program enhancements included the

transition from five providers (TIAA-CREF, Fidelity, American Century, Lincoln,

and VALIC) to a single administrative service provider (Fidelity) with a

corresponding significant reduction in recordkeeping expenses. The reformed plan

“[p]rovided a transparent investment and administrative fee structure” and

“[l]everaged plan assets to lower administrative and investment fees, including

access to institutional share class funds and a flat administrative fee, instead of

administrative fees as a percentage of retirement savings.” Purdue reduced the


 17Id.
 18James S. Almond, 403(b) Plan Redesign–Making a Good Retirement Plan Better,
Purdue University (emphasis added), available at http://www.cacubo.org/wp-
content/uploads/2016/02/10_403b_Plan_Redesign_Making_a_Good_Retirement_Pla
n_Better.docx.


                                           28
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 29 of 115




number of investment options from 381 to 19, “eliminating redundant investment

options with varying levels of expenses” and replacing the menu of duplicative

investment options with “a limited menu of pre-screened, broadly diversified

investment options.” 19 Purdue’s analysis showed that “reducing administrative and

investment plan fees under the new structure for a plan of Purdue’s size, would

increase participant balances by an estimated $3–4 million per year which is then

compounded over time.” Id. (emphasis added).

      62.    Likewise, California Institute of Technology (CalTech) TIAA-CREF DC

Retirement Plan consolidated from multiple recordkeepers (TIAA-CREF and

Fidelity) to a single recordkeeper (TIAA-CREF) effective January 1, 2010, with the

assistance of an independent third party consultant, Mercer Investment

Consulting. 20 In selecting a core set of investment options for the plan, CalTech

eliminated over 100 Fidelity mutual fund options. Based on disclosures in the plan’s

Forms 5500 filed with the Department of Labor, between 2013 and 2015, CalTech

negotiated over $15 million in revenue sharing rebates from TIAA-CREF, which

was returned to the plan to benefit participants.

      63.    Extensive industry literature shows that these plan sponsors are not

outliers. Rather, their actions are consistent with the actions of similarly situated

fiduciaries of other defined contribution plans, including 403(b) plans, who have




 19Id.
 20Caltech Names TIAA-CREF Recordkeeper, Institutional Investor (Dec. 10, 2009),
available at http://www.institutionalinvestor.com/Article/2355324/Search/Caltech-
Names-TIAA-CREF-Record-Keeper.html#/.WBn8Oy0rKpp.

                                          29
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 30 of 115




also comprehensively reviewed their plans and reduced recordkeeping and

investment management fees and consolidated recordkeepers and investment

options, leading to enhanced retirement security for their plans’ participants.

      64.    In connection with a plan redesign project at the University of Notre

Dame, independent investment consultant Hewitt EnnisKnupp (n/k/a AonHewitt)

issued a “403(b) Plan Redesign Working Paper” which set forth 403(b) fiduciary best

practices taken in response to the IRS 403(b) regulations. 21 Hewitt noted that

“[w]ith the issuance of new Internal Revenue Service regulations in 2008, there has

been an accelerated evolution of the 403(b) marketplace into something that more

closely resembles the private sector 401(k) market.” 22

      65.    Hewitt noted several areas of plan improvements. First, recordkeeper

consolidation provided “many benefits to participants,” including cost savings.

Although the multiple-recordkeeper model had been common in the higher-

education marketplace, “[e]xperience and research suggests that this type of

administrative structure can be costly and confusing to faculty and staff.” 23 “The

multiple-recordkeeper model tends to divide participant assets into individual

accounts held at separate recordkeepers resulting in costs that are meaningfully




 21 Hewitt EnnisKnupp, 403(b) Plan Redesign Working Paper: University of Notre
Dame (Feb. 2014), available at https://workplacecontent.fidelity.com/bin-
public/070_NB_PreLogin_Pages/documents/ND_403(b)%20Plan%20Redesign%20W
hite%20Paper.pdf.
 22 Id. at 3.
 23 Id. at 4.




                                          30
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 31 of 115




higher than under a single recordkeeper model.” 24 Such “[e]xcess fees and

misallocated costs are a potential threat to the financial security of many defined

contribution plan participants.” 25

      66.    Second, Hewitt recommended that plans “unbundl[e]” investment

management and administrative services, and to replace revenue sharing

arrangements with “explicit, hard dollar administrative fee[s].” Hewitt’s “experience

and research suggests that the transparency gained through an ‘unbundled’

administrative fee solution with little or no revenue sharing typically results in

meaningful fee savings for participants.” 26 An unbundled arrangement allows plan

fiduciaries “to determine whether or not the internal administrative fee allocations

used by the existing bundled recordkeepers is a true representation of the costs of

these services.” Id. An unbundled arrangement also provided opportunities to

incorporate “‘institutional’ share classes of funds” into the investment lineup.

      67.    Further, according to a 2013 survey of 403(b) plans, more than 90% of

plans use a single recordkeeper to provide administrative and recordkeeping

services to participants. See LIMRA Retirement Research, 403(b) Plan Sponsor

Research (2013). 27

      68.    Annual surveys by Plan Sponsor Council of America found that in each



 24  Id. at 5.
 25  Id.
  26 Id. at 6.
  27 Available at

http://www.limra.com/uploadedFiles/limracom/LIMRA_Root/Secure_Retirement_Ins
titute/News_Center/Reports/130329-01exec.pdf.



                                          31
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 32 of 115




year from 2010 through 2014, unlike the Plan, the overwhelming majority of 403(b)

plans—over 80%—have only a single recordkeeper, and provide an average of 28

investment fund options. 28 An earlier PSCA survey of 403(b) plans found that as of

2009, 57% of 403(b) plan fiduciaries had made changes to their plans as a result of

the new 403(b) regulations that became effective January 1, 2009. 29

      69.    The majority of plans use a single recordkeeper because a “multi-

recordkeeper platform is inefficient” and squanders the ability to leverage a

plan’s bargaining power. The Standard Retirement Services, Inc., Fixing Your

403(b) Plan: Adopting a Best Practices Approach, at 2 (Nov. 2009)(emphasis in

original). 30 “By selecting a single recordkeeper, plan sponsors can enhance their

purchasing power and negotiate lower, transparent investment fees for

participants,” while allowing participants to “benefit from a more manageable

number of institutional-quality investment options to choose from.” 31 Additional

benefits of a single recordkeeper platform include simplifying personnel and payroll

data feeds, reducing electronic fund transfers, and avoiding duplication of services

when more than one recordkeeper is used.




 28 Each PSCA survey covers the year prior to the year indicated in the title.
PSCA’s 2015 Benchmarking Survey of 403(b) Plans, at 32, 65; PSCA’s 2014
Benchmarking Survey of 403(b) Plans, at 32, 61; PSCA’s 2013 Benchmarking
Survey of 403(b) Plans, at 32, 61, 64; PSCA’s 2013 Benchmarking Survey of 403(b)
Plans, at 32, 61, 64; PSCA’s 2012 Benchmarking Survey of 403(b) Plans, at 30, 61,
64; PSCA’s 2012 Benchmarking Survey of 403(b) Plans, at 30, 61, 64; PSCA’s 2011
Benchmarking Survey of 403(b) Plans, at 28, 55, 59.
 29 PSCA’s 2010 Benchmarking Survey of 403(b) Plans at 45.
 30 Available at https://www.standard.com/pensions/publications/14883_1109.pdf.
 31 Id.



                                          32
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 33 of 115




      70.    AonHewitt, an independent investment consultant, similarly

recognized that “403(b) plan sponsors can dramatically reduce participant-borne

costs while improving employees’ retirement readiness by” “[c]onsolidating

recordkeepers,” “[l]everaging aggregate plan size and scale to negotiate competitive

pricing, and reducing the number of investment options and “utilizing an ‘open

architecture’ investment menu[.]” AonHewitt, How 403(b) Plans Are Wasting Nearly

$10 Billion Annually, and What Can Be Done to Fix It (Jan. 2016). 32

      71.    Another independent investment consultant, Towers Watson, also

recognized that using multiple recordkeepers makes it “difficult for employers to

monitor available choices and provide ongoing oversight” while harming

participants through “high investment and administrative costs” and a lack of

guidance needed to achieve retirement readiness. Peter Grant and Gary Kilpatrick,

Higher Education’s Response to a New Defined Contribution Environment, TOWERS

WATSON VIEWPOINTS, at 2 (2012). 33

      72.    The recommendations of these independent, widely used investment

consultants are buttressed by other industry literature supporting the fact that the

use of a single recordkeeper provides reasonable fees. See, e.g., Kristen Heinzinger,




 32 Available at

https://retirementandinvestmentblog.aon.com/getattachment/36ff81a4-db35-4bc0-
aac1-
1685d2a64078/How_403(b)_Plans_are_Wasting_Nearly_$10_Billion_Annually_Whit
epaper_FINAL.pdf.aspx.
 33 Available at

https://www.towerswatson.com/DownloadMedia.aspx?media=%7B08A2F366-14E3-
4C52-BB78-8930F598FD26%7D.

                                         33
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 34 of 115




Paring Down Providers: A 403(b) Sponsor’s Experience, PLANSPONSOR (Dec. 6,

2012)(“One advantage of consolidating to a single provider was an overall drop in

administrative fees and expenses. Recordkeeping basis points returned to the plan

sponsors rather than to the vendor. All plan money aggregated into a single

platform, and participants were able to save on fee structure. This also eliminated

the complications and confusion of having three different recordkeepers.”); 34 Paul B.

Lasiter, Single Provider, Multiple Choices, BUSINESS OFFICER (Mar.

2010)(identifying, among other things, the key disadvantages of maintaining a

multi-provider platform including the fact that it is “cumbersome and costly to

continue overseeing multiple vendors.”). 35

      73.    Use of a single recordkeeper is also less confusing to participants and

eliminates excessive, overlapping recordkeeping fees. Vendor Consolidation in

Higher Education: Getting More from Less, PLANSPONSOR (July 29,

2010)(recognizing the following benefits, among others: “The plan participant

experience is better” because “employees are benefiting from less confusion as a

result of fewer vendors in the mix”; “Administrative burden is lessened” by

“bringing new efficiencies to the payroll”; and “Costs can be reduced” because

“[w]ith a reduced number of vendors in the equation, plan sponsors are better able




 34  Available at http://www.plansponsor.com/paring-down-providers-a-403b-
sponsors-experience/?fullstory=true.
  35 Available at

http://www.nacubo.org/Business_Officer_Magazine/Magazine_Archives/March_2010
/Single_Provider_Multiple_Choices.html.



                                          34
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 35 of 115




to negotiate fees” and many are “reporting lower overall cost resulting in an

improved cost-per-participant ratio”). 36

              DEFENDANTS BREACHED THEIR FIDUCIARY DUTIES

      74.    The Plan’s retention of multiple recordkeepers and exclusive use of

those recordkeepers’ proprietary funds—which the recordkeepers required to be

included in the Plan—demonstrates that, in contrast with the comprehensive plan

reviews conducted by the similarly situated fiduciaries described above, Defendants

failed to adequately engage in a similar analysis. Had Defendants conducted a

prudent review of the Plan, Defendants would not have allowed the Plan to

continue to pay excessive administrative fees; would not have maintained an

inefficient multi-recordkeeper structure; would not have continued to include over

78–118 investment options in the Plan, including duplicative funds in numerous

investment styles and higher-cost retail share classes for which identical lower-cost

versions of the same funds were available; and would not have retained investment

options in the Plan despite a sustained track record of underperformance. This

follows because a prudent process would have produced a different outcome.

I.    The Plan’s investments and multiple recordkeepers.

      75.    Defendants exercise exclusive control over the investment options that

are included in the Plan, and determine which investment options to remove from

the Plan. Defendants also exercise exclusive control over hiring a recordkeeper for

the Plan, and negotiating and approving the recordkeeper’s compensation.


 36Available at http://www.plansponsor.com/vendor-consolidation-in-higher-
education/?fullstory=true.

                                            35
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 36 of 115




      76.    Since 2010, the Plan has offered as many as 118 investment options.

As of December 31, 2014, the Plan offered over f 78 investment options, including

over 48 mutual funds managed by the Vanguard Group, Inc. (“Vanguard”), and over

30 options managed by TIAA-CREF, including mutual funds, fixed and variable

annuities, and an insurance company separate account. Despite the mammoth size

of the Plan, the mutual funds included retail share classes designed for small

individual investors, which are identical in every respect to institutional share

classes of the same funds, except for much higher fees.

      77.    Both TIAA-CREF and Vanguard serve as the recordkeeper for their

respective proprietary investments.

      78.    As of December 31, 2014, of the Plans’ combined $5.4 billion in net

assets, $3.3 billion was invested in TIAA-CREF investment options, and $2.0 billion

was invested in Vanguard investment options.

II.   Defendants allowed imprudent TIAA-CREF investment products to
      be included in the Plan that provided excessive fees for the provision
      of TIAA’s recordkeeping services.

      79.    TIAA-CREF is an insurance company financial services provider that

historically has dominated the market for services to educational institution 403(b)

plans, and has heavily marketed to them. TIAA-CREF consists of two companion

organizations: Teachers Insurance and Annuity Association of America, and College

Retirement Equities Fund. The services that TIAA-CREF provides to 403(b) plans

include annuities, mutual funds, trust services, and administrative services.

      80.    Although TIAA-CREF’s marketing materials suggest that it is a

“nonprofit” organization, that is misleading. In 1998, Congress revoked both TIAA’s

                                          36
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 37 of 115




and CREF’s statuses as tax-deductible 501(c)(3) charitable organizations because

TIAA-CREF “competed directly with for-profit insurance companies and mutual

fund groups.” 37 As a result, they are subject to federal income taxation and are not

501(c)(3) charitable organizations.

      81.    While CREF is organized as a New York not-for-profit

corporation, TIAA is organized as a for-profit stock life insurance company. TIAA’s

“operating surplus” is spent, loaned, and otherwise distributed to some of its

subsidiaries as well. An example is, Nuveen Investments, a for-profit investment

manager, which TIAA acquired in April 2014 for an enterprise value of $6.25

billion. TIAA owns and controls numerous for-profit subsidiaries, which send

dividends to TIAA. 38

      82.    Consistent with its conduct as a profit-seeking enterprise, the

compensation of TIAA’s CEO and other executives is greater than or close to the

very highest paid executives of some of Wall Street’s largest for-profit investment

managers and insurance companies, such as J.P. Morgan Chase, Prudential,

Deutsche Bank, and Metlife. In 2015, TIAA’s CEO received $18 million in




 37 Reed Abelson, Budget Deal to Cost T.I.A.A.-C.R.E.F. Its Tax Exemption, N.Y.
Times (July 30, 2007), available at
http://www.nytimes.com/1997/07/30/business/budget-deal-to-cost-tiaa-cref-its-tax-
exemption.html.
 38 2015 Annual Statement of the Teachers Insurance and Annuity Association of

America 39, 112–19 (Jan. 26, 2016), available at
https://www.tiaa.org/public/pdf/tiaa_annual_statement_2015.pdf; see also
https://www.tiaa.org/public/pdf/C16623_where-tiaa-profits-go.pdf.



                                          37
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 38 of 115




compensation, 39 more than the CEOs of Metlife ($14 million) and Deutsche Bank

($5.2 million), and just below the CEOs of J.P. Morgan Chase ($18.2 million) and

Prudential ($19.9 million). In fact, TIAA’s five highest-ranking “named executive

officers” earned a combined total of well over $40 million in compensation in 2015.

Id. TIAA’s compensation disclosures further state that its employees’ compensation

and benefits programs are linked to “profitability.” 40 (emphasis added). When

expressed as a percentage of assets under management, TIAA’s CEO had the very

highest compensation rate among reporting investment companies.




 39 TIAA Compensation Disclosures, Executive Compensation Discussion and
Analysis 20 (May 2016), available at
https://www.tiaa.org/public/pdf/about/governance/exec_comp_policy.pdf.
 40 TIAA Compensation Disclosures, Executive Compensation Discussion and

Analysis 3 (May 2016), available at
https://www.tiaa.org/public/pdf/about/governance/exec_comp_policy.pdf.

                                         38
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 39 of 115




                      TIAA-CREF's CEO's Compensation
             Highest Among Reporting Investment Fund Families
                as a Percentage of Assets under Mgmt (AUM)
  0.00250%



  0.00200%



  0.00150%



  0.00100%



  0.00050%



  0.00000%



             1          2       3      4         5     6       7       8       9




      83.        TIAA-CREF provided its 403(b) plan services exclusively on a bundled

basis. If a plan wished to offer the fixed TIAA Traditional Annuity, TIAA-CREF

required that the CREF Stock Account and Money Market Account also be put in

the plan, and required the plan to use TIAA as recordkeeper for its proprietary

products.

      84.        ERISA requires fiduciaries to independently evaluate the prudence of

each investment option offered in a defined contribution plan, DiFelice, 497 F.3d at

423, and to remove imprudent investments within a reasonable time, Tibble, 135 S.

Ct. at 1828–29.

      85.        The Plan’s CREF Stock Account, CREF Global Equities Account,

CREF Equity Index Account, CREF Growth Account, CREF Social Choice Account,


                                            39
        Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 40 of 115




CREF Money Market Account, and CREF Bond Market Account are variable

annuities, which invest in underlying securities for a given investment mandate.

The value of each participant’s investment in the variable annuity changes over

time based on investment performance and expenses of the account.

        86.      The expense ratio of the CREF variable annuity accounts is made up of

multiple layers of expense charges called:

              a. “administrative expense” charge (24 bps); 41

              b. “distribution expense” charge (9.5 bps);

              c. “mortality and expense risk” charge (0.5 bps); and

              d. “investment advisory expense” charge (ranging from 4 bps to 12.5 bps).

        87.      Two of these four layers of fees charged on the CREF variable annuity

accounts, including the CREF Stock Account, are unreasonable for the actual

services provided by TIAA-CREF to the Plan’s participants, and the other two

provide no benefit to the Plan’s participants.

           a.    Administrative expenses (or recordkeeping fees): The

           administrative fee assessed on each variable annuity option is charged as a

           percentage of assets, rather than a flat fee per participant. Recordkeeping

           costs depend on the number of participant accounts that the recordkeeper

           will service in the plan rather than the size of assets because a higher

           account balance costs no more to track than a lower account balance. As a

           result, as the growth in the Plan’s assets outpaced the growth in



 41   Expenses are as of May 1, 2014.

                                             40
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 41 of 115




  participants, the fees paid to TIAA-CREF likewise increased even though

  the services provided did not increase at the same rate, resulting in further

  unreasonable compensation.

  b. Distribution expenses (or 12b-1 fees): Distribution expenses are

  charged for services performed for marketing and advertising of the fund to

  potential investors. However, in a retirement plan, the funds are selected

  by the sponsor. Thus, marketing and distribution services provide no

  benefit to plan participants and are wholly unnecessary. Being charged for

  such wholly useless expenses causes a loss of retirement assets to

  participants with no benefit.

  c.   Mortality and expense risk charges: Some annuity or insurance

  providers charge mortality and expense risk charges to compensate the

  insurance company for the risk it assumes when providing periodic income

  or payments to the investor over her lifetime, which will vary depending on

  the value of the underlying investments. However, in the CREF variable

  annuities in the Plan, the participant does not make the choice of whether

  to take the account’s value in a lump sum or an annuity until retirement.

  Thus, this charge only benefits a participant if she elects at the time of

  retirement to annuitize her holdings in the account to provide for periodic

  income. Prior to annuitizing her account, the participant derives no benefit

  for paying such a charge, year after year, and TIAA-CREF provides no

  actual services or incurs any risk to justify the fee until a decision is made




                                   41
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 42 of 115




  at retirement to convert the value of the lump sum to an annuity.

  Moreover, most participants in retirement plans recordkept by TIAA-

  CREF do not elect to annuitize their holdings in their variable annuity

  accounts upon retirement. Yet, all participants pay these fees for many

  years regardless of whether they annuitize their variable annuity account.

  d. Investment advisory expense charge (or investment

  management fees): It is a fundamentally established principle of

  investment management that larger asset size enables the asset holder to

  obtain lower investment management fees as a percentage of assets. Fund

  managers institute breakpoints, whereby the investment management fee

  is reduced, as asset size goes up, at pre-specified asset thresholds to pass

  along economies of scale to the investor. For example, if $5 million is a

  breakpoint, one fee, based on a percentage of assets, will be charged on the

  first $5 million, and a lesser percentage will be charged on the next portion

  of the assets, or on all assets. A large investor will therefore be charged a

  lower fee, on a percentage of assets, than a smaller investor to recognize

  the economies of scale generated from the higher asset levels. Jumbo plans,

  such as the Plan, can command extremely low fees. Despite this recognized

  principle, TIAA-CREF has not instituted any breakpoints whatsoever on

  its investment management fees to pass along economies of scale

  experienced by jumbo plan investors. The Plan’s fiduciaries did not obtain

  the lower investment management fees that come with the Plan’s




                                   42
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 43 of 115




         enormous asset size. As a result, the Plan, with billions of dollars invested

         in CREF variable annuities, pay the same asset-based fee as the smallest

         clients with a tiny fraction of their total assets, resulting in a windfall to

         TIAA-CREF and excessive fees paid by employees and retirees in the Plan.

      88.      The excessiveness of this investment management fee is even more

egregious because of the way critics have documented CREF “manages” the CREF

Stock Account by investing nearly two out of every three dollars in companies held

by its benchmark index, the Russell 3000 Index. 42

      89.      The TIAA Real Estate Account is an insurance separate account

maintained by TIAA-CREF. An insurance separate account is a pooled investment

vehicle that aggregates assets from more than one retirement plan, but is

segregated from the insurance company’s general account assets. Similar to the

CREF variable annuity accounts, the expense ratio of the TIAA Real Estate Account

is made up of the same four layers of excessive expenses detailed above, and even

adds a fifth layer for a so-called “liquidity guarantee.” As of May 1, 2013, these

charges consisted of the following:

            a. “administrative expense” charge (26.5 bps);

            b. “distribution expense” charge (8 bps);

            c. “mortality and expense risk” charge (0.5 bps);



 42Funding Universe, Teachers Insurance and Annuities Association – College
Retirement Equities Fund History, available at
http://www.fundinguniverse.com/company-histories/teachers-insurance-and-
annuity-association-college-retirement-equities-fund-history/.


                                           43
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 44 of 115




            d. “liquidity guarantee” (18 bps); and

            e. “investment management expense” charge (36.5 bps).

      90.      The 18 bps “liquidity guarantee” expense of the TIAA Real Estate

Account is yet another excessive fee that is not charged by better performing and

lower cost mutual funds such as the Vanguard REIT Index (Inst) which has a total

expense ratio of 8 bps. See infra ¶126.

      91.      The remaining TIAA-CREF funds are mutual funds. The TIAA-CREF

mutual funds charge varying amounts for investment management, but also charge

distribution, marketing, and other expenses, depending on the investment at issue

and share class.

      92.      Thus, Plan participants are paying for marketing costs of funds which

their employer has placed in their retirement plan when such marketing costs

provide no benefit to them. Other mutual funds that were available to the Plan do

not include such marketing costs.


      93.      Adding to these sources of revenue from the Plan, TIAA and the other

Plan service providers, including Vanguard, used their position as recordkeepers to

obtain access to participants, learning their ages, length of employment, contact

information, the size of their accounts, and choices of investments, and used that

information for their benefit in marketing lucrative investment products and wealth

management products to participants as they neared retirement and before

retirement. These providers also used their access to market and solicit wholly

unrelated retirement products to Plan participants such as home mortgage

financing and banking products. This has been documented by former TIAA




                                           44
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 45 of 115




employees in multiple reports in the New York Times. 43

      94.    A New York Times article dated November 9, 2017, states that New

York’s attorney general has issued subpoenas to TIAA for documents related to its

“dubious” sales practices. Id. The article goes on: “TIAA has previously said it puts

its clients first and has maintained that because its 855 financial advisers and

consultants do not receive commissions on the products they sell they are unbiased.

But former employees and TIAA regulatory filings challenge this view, pointing out

that the company awards bonuses to sales personnel when they steer customers

into more expensive in-house products and services.” Id. The article also describes

how TIAA’s role as a recordkeeper provides TIAA with access to sell individuals

additional retail products including IRAs. “Most of TIAA’s clients invest with the

firm because their employers have hired it to administer their workers’ retirement

plans . . . The company earns a record-keeping fee from the institutions whose

accounts it overseas, but can generate far more revenue when investors buy its

annuities and funds. This presents the potential for conflict.” Id.

      95.    The value of TIAA’s use of its position as a recordkeeper to the Plans to

market and sell lucrative products to soon-to-be-retired participants and retired

participants was substantial and far greater than would be true of recordkeepers

who do not sell investment products, thus conveying a stamp of approval by

Defendants of TIAA and the other Plan service providers who marketed their

products.

      96.    Despite this, and upon information and belief, Defendants allowed


43 Gretchen Morgenson , The Finger-Pointing at the Finance Firm TIAA, N.Y.
TIMES, Oct. 21, 2017, https://www.nytimes.com/2017/10/21/business/the-finger-
pointing-at-the-financefirm-tiaa.html. See also Gretchen Morgenson, TIAA Receives
New York Subpoena on Sales Practices, N.Y. TIMES, Nov. 9, 2017,
https://www.nytimes.com/2017/11/09/business/tiaasubpoena.html.



                                          45
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 46 of 115




TIAA and the other Plan service providers to market and sell their services and

investment products in this way, benefitting TIAA and the service providers

enormously, yet obtaining no benefit to the Plan from this, either by reduced

recordkeeping fees or requiring TIAA and the other service providers to make direct

payments to the Plans for the use of this information. This is even more lucrative to

TIAA and the other Plan service providers because Defendants are using them as

recordkeepers and using their products. Upon information and belief, the Plan’s

other service provider, Vanguard, also took part in this practice.


II.   Defendants caused the Plan to pay excessive administrative and
      recordkeeping fees.

      97.    As set forth above, the market for recordkeeping services is highly

competitive and there are numerous recordkeepers in the market who can provide a

high level of service to large defined contribution plan who will readily respond to a

request for proposals.

      98.    The recordkeeper’s cost for providing services depends on the number

of participants in the plan, not the amount of assets in the plan or in an individual

account. The cost of recordkeeping a $75,000 account balance is the same as a

$7,500 account. Accordingly, if a plan fiduciary negotiates a flat price based on the

number of participants in the plan, that ensures that the amount of compensation is

tied to the actual services provided and does not grow based on matters that have

nothing to do with the services provided, such as an increase in plan assets due to

market growth or greater plan contributions by the employee.

      99.    For example, if a plan has 20,000 participants, a fiduciary could

negotiate a plan-level contract to pay the recordkeeper $700,000 per year, based on

                                          46
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 47 of 115




a flat annual fee of $35 per participant account serviced. That rate could then be

assessed either by charging the same $35 to every participant in the plan, or pro

rata as a percentage of assets. If the plan’s assets increase during the contract while

the number of participants stays constant, the recordkeeper’s compensation does

not change, because the services provided have not changed.

      100.   Although paying for recordkeeping with asset-based revenue sharing is

not per se violation of ERISA, it can lead to excessive fees if not monitored and

capped. If a fiduciary allows the plan recordkeeper to be compensated with revenue

sharing from plan mutual funds—which is based on a percentage of assets charged

to fund investors, as discussed supra ¶44—then the payments can become excessive

(or even moreso) based on an increase in plan assets alone, while the services have

not changed. The opposite is generally not true. If plan assets decline, participants

will not receive a sustained benefit of paying lower fees, because the recordkeeper

will demand that the plan make up the shortfall through additional direct

payments.

      101.   Thus, if a fiduciary decides to use revenue sharing to pay for

recordkeeping, it is critical to (1) determine and monitor the amount of the revenue

sharing and any other sources of compensation that the provider has received, (2)

compare that amount to the price that would be available on a flat per-participant

basis, and (3) control the amount of fees paid through recordkeeping by obtaining

rebates of any revenue sharing amounts that exceed the reasonable level of fees.




                                          47
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 48 of 115




      102.    In order to determine the second element—the price that would be

available to the plan on a flat per-participant basis—prudent fiduciaries of jumbo

plans solicit bids from competing providers. For such large plans, bids are

customized based on the particular services required for the plan. Recordkeeping

fees for jumbo plans have also declined significantly in recent years due to increased

technological efficiency, competition, and increased attention to fees by sponsors of

other plans such that fees that may have been reasonable at one time may have

become excessive based on current market conditions. Accordingly, the only way to

determine the true market price at a given time is to obtain competitive bids. See

George v. Kraft Foods Global, Inc., 641 F.3d 786, 800 (7th Cir. 2011) (a 401(k)

excessive fee case which denied summary judgment based in part on the opinion of

an independent consultant that “‘without an actual fee quote comparison’—i.e., a

bid from another service provider—[consultant] ‘could not comment on the

competitiveness of [recordkeeper’s] fee amount for the services provided.’”). Industry

experts recognize that this principle applies fully in the 403(b) context, just as in

the 401(k) context. Compared to benchmarking, “the RFP is a far better way to

negotiate fee and service improvements for higher education organizations.”

Fiduciary Plan Governance, LLC, Buying Power for Higher Education Institutions:

When you Have It and When You Don’t – Part 2. 44 Indeed, “[c]onducting periodic due

diligence RFPs is a critical part of fulfilling the fiduciary duty.” Western PA

Healthcare News, 403(b) Retirement Plans: Why a Due Diligence Request for


 44http://www.fiduciaryplangovernance.com/blog/buying-power-for-higher-education-
institutions-when-you-have-it-and-when-you-dont-part-2

                                           48
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 49 of 115




Proposal.2 Engaging in in this RFP process “allows plan sponsors . . .to meet their

fiduciary obligations, provides leverage to renegotiate services and fees; enhances

service and investment opportunities and improves overall plan operation.” Id.

Prudent fiduciaries of defined contribution plans—including 403(b) plans—thus

obtain competitive bids for recordkeeping at regular intervals of approximately

three years

      103.    Jumbo defined contribution plans, like the Plan, experience economies

of scale for recordkeeping and administrative services. As the number of

participants in the plan increases, the per-participant fee charged for recordkeeping

and administrative services declines. These lower administrative expenses are

readily available for plans with a great number of participants, such as the Plan.

      104.    Because revenue sharing arrangements provide asset-based fees,

prudent fiduciaries, if they use asset-based charges to pay for recordkeeping at all,

monitor the total amount of revenue sharing a recordkeeper receives to ensure that

the recordkeeper is not receiving unreasonable compensation. A prudent fiduciary

must ensure that the recordkeeper rebates to the plan all revenue sharing

payments that exceed a reasonable recordkeeping fee. Plan fiduciaries must be

aware of and consider the incentive that revenue sharing provides to recordkeepers

to demand that their high priced funds included as plan investment options.

      105.    As set forth above, ¶¶53–72, extensive industry literature and the

experience of similarly situated defined contribution plan fiduciaries has shown

that multiple recordkeeper platforms are inefficient and result in excessive fees,




                                          49
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 50 of 115




and that a single recordkeeper platform offers many advantages such as leveraging

the plan’s participant base to ensure that participants pay only reasonable

recordkeeping fees, while also simplifying personnel and payroll data feeds,

reducing electronic fund transfers, and avoiding duplication of services when more

than one recordkeeper is used.

      106.   Despite the long-recognized benefits of a single recordkeeper for a

defined contribution plan, Defendants selected and retained two recordkeepers

(TIAA-CREF and Vanguard). This inefficient and costly structure has caused Plan

participants to pay excessive and unreasonable fees for Plan recordkeeping and

administrative services.

      107.   The Plan’s recordkeepers receive compensation for providing

administrative and recordkeeping services through per-participant fees and revenue

sharing payments from the Plan’s investments. Instead of obtaining a flat per-

participant rate or sufficient rebates of excessive revenue sharing for the Plan,

Defendants allowed these two recordkeepers—TIAA-CREF and Vanguard—to

collect excessive asset-based revenue sharing as payment for administrative

services.

      108.   Based upon information from sources including industry experts, the

amount of revenue sharing kicked back to the TIAA-CREF recordkeeping entity for

the Plan’s TIAA-CREF investments is set forth below.


      TIAA-CREF Investment                                    Revenue Share

      CREF variable annuity contracts                               24 bps



                                          50
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 51 of 115




      TIAA-CREF Investment                                     Revenue Share

      Premier share class of TIAA-CREF mutual funds                15 bps

      Retirement share class of TIAA-CREF mutual funds             25 bps

      TIAA Real Estate Account                                   24–26.5 bps

      TIAA Traditional Annuity                                     15 bps


      109.   Vanguard is also compensated for recordkeeping services based on

internal revenue sharing it receives from the Vanguard Investor share class mutual

funds that Defendants included in the Plan, which charged higher fees than the

institutional share classes that were available to the Plan.

      110.   In addition, TIAA-CREF and Vanguard receive additional indirect

compensation, including float, securities lending revenue, distribution fees,

mortality and expense charges, surrender charges, spread, and redemption fees.

      111.   Instead of discharging their fiduciary duties to act prudently and in

the exclusive interest of participants, Defendants served TIAA-CREF’s and

Vanguard’s financial interests. Defendants failed to obtain competitive bids to

determine whether the amounts paid to TIAA-CREF and Vanguard were

reasonable compared to market rates, and to determine whether participants would

benefit from hiring a different recordkeeper with lower fees. Defendants also failed

to prudently assess whether each of the funds that paid revenue sharing to TIAA-

CREF and Vanguard was a prudent choice for the Plan compared to non-

proprietary alternatives that did not pay such revenue sharing. Instead, Defendants

included funds in the Plan not based on their merits, but because TIAA-CREF and


                                          51
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 52 of 115




Vanguard requested the funds’ inclusion. This benefited TIAA-CREF and Vanguard

because it allowed them to collect revenue sharing and investment management

fees from their proprietary investment funds, but did not benefit participants.

      112.   Defendants were also required under ERISA to determine and monitor

all sources of TIAA-CREF’s and Vanguard’s compensation, and to ensure that the

compensation was limited to a reasonable amount for the services provided. Had

Defendants discharged those duties, they would not have selected and retained as

Plan investments options proprietary funds of the Plan’s recordkeepers while failing

to consider non-proprietary alternatives, and would not have allowed the Plan to

pay excessive sums for recordkeeping. Defendants’ failure to properly monitor and

cap the recordkeepers’ compensation caused the Plan to pay excessive

recordkeeping fees, as follows.

      113.    Experts in the recordkeeping industry with vast experience in

requests for proposals and information for similar plans have determined the

market rate that the Plan likely would have been able to obtain had the fiduciaries

put the Plan’s recordkeeping services out for competitive bidding. Based on the

Plan’s features, the nature and type of administrative services provided by

Vanguard and TIAA-CREF, the Plans’ combined participant level (roughly 20,000–

21,400), and the recordkeeping market, the outside limit of a reasonable

recordkeeping fee for the Plan would have been $700,000 to $750,000 (or $35 per

participant with an account balance).




                                         52
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 53 of 115




      114.   Based on schedules regarding service provider compensation shown on

the Matching Plan’s publicly available Form 5500s filed with the Department of

Labor, and upon information regarding the rate of internal revenue share allocated

to each of the Matching Plan’s recordkeepers, the Matching Plan paid between $4.4

million and $5.5 million (or approximately $220 to $250 per participant) per year

from 2010 to 2014, over 614% higher than a reasonable fee for these services,

resulting in millions of dollars in excessive recordkeeping fees each year. The Plan’s

recently released 2015 Form 5500 shows that the Plan’s recordkeeping fees continue

to be excessive. The Basic Plan and the Supplemental Plan, given their nearly

identical plan investment line ups compared to the Matching Plan and nearly

identical administrative structure providing significant internal, uncapped, asset-

based revenue sharing to each of the Plan’s recordkeepers, also paid millions of

dollars in excessive recordkeeping fees each year.

      115.   Defendants failed to prudently monitor and control the compensation

paid for recordkeeping and administrative services, particularly the asset-based

revenue sharing received by TIAA-CREF and Vanguard as Plan assets grew. From

the beginning of 2009 to the end of 2014, the Matching Plan’s assets increased from

$2.2 billion to over $3.8 billion, an increase of 73%. Similarly, and over the same

period of time, the Basic Plan’s assets increased from $293 million to $687 million

and the Supplemental Plan’s assets increased from $451 million to $900 million, an

increase of 134% and 100% respectively. Because revenue sharing payments are

asset-based, the already excessive compensation paid to the Plan’s recordkeepers




                                          53
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 54 of 115




became even more excessive as the Plan’s assets grew, even though the

administrative services provided to the Plan did not increase at a similar rate.

Defendants could have capped the amount of revenue sharing to ensure that any

excessive amounts were returned to the Plan, but failed to do so.

          116.   To discharge their fiduciary duties, Defendants were required to obtain

sufficient information regarding all sources of compensation received by the Plan’s

recordkeepers, including the amount of any revenue sharing payments, to make an

informed assessment as to whether the amount of compensation was no more than

reasonable for the services provided. Had Defendants accounted for and monitored

those payments, it would have been apparent that TIAA-CREF and Vanguard were

receiving excessive fees and that participants were losing retirement savings as a

result.

          117.   Soliciting competitive bids from other recordkeepers would have

allowed Defendants to reduce the Plan’s excessive recordkeeping fees to reasonable

levels. Had Defendants conducted a competitive bidding process for the Plan’s

recordkeeping services, and not allowed bundling of recordkeeping with the

recordkeepers’ investment products, the process would have resulted in very

substantial reductions in the Plan’s recordkeeping fees, totaling millions of dollars.

This competitive bidding process would have enabled Defendants to select a

recordkeeper charging reasonable fees, negotiate a reduction in recordkeeping fees,

and obtain rebates of any excess expenses paid by participants for recordkeeping

services.




                                            54
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 55 of 115




      118.   Aside from the failures to monitor the amount of revenue sharing

payments and to solicit competitive bids, Defendants also failed to negotiate rebates

of excessive fee payments to TIAA-CREF and Vanguard for years. As a specific

example, because the multi-billion dollar Plan paid the same percentage of asset-

based fees as much smaller plans that used TIAA-CREF’s products and services,

Defendants could have demanded “plan pricing” rebates from TIAA-CREF based on

the Plan’s economies of scale. Just as with investment management fees, the Plan’s

size would have enabled Defendants to command a much lower fee. Defendants

could have also demanded similar rebates from Vanguard. Had Defendants

negotiated for these rebates, the Plan’s recordkeeping fees would have been

reduced, avoiding additional losses of retirement savings

      119.   By failing to prudently monitor and control the Plan’s recordkeeping

and administrative fees, particularly the open-ended asset-based revenue sharing

received by TIAA-CREF and Vanguard, and maintaining an inefficient and costly

structure of multiple recordkeepers, Defendants caused the Plan’s participants to

pay excessive and unreasonable fees for recordkeeping and administrative services.

As a result, the Plan and participants lost in excess of $26 million in retirement

savings due to unreasonable recordkeeping fees. 45




 45Plan losses have been brought forward to the present value using the
investment returns of the S&P 500 index to compensate participants who have not
been reimbursed for their losses. This is because the excessive fees participants paid
would have remained in Plan investments growing with the market.

                                          55
         Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 56 of 115




III.     Defendants caused the Plan to pay wholly unnecessary and excessive
         fees by using higher-cost share classes of Plan mutual funds instead
         of identical versions of the same funds in lower-cost share classes.

         120.   Jumbo retirement plans have massive bargaining power to negotiate

low fees for investment management services. If a plan invests in mutual funds,

fiduciaries must review and consider the available share classes. Because the only

difference between the various share classes is fees, selecting a higher-cost share

class results in the plan paying wholly unnecessary fees. Accordingly, absent some

compelling reason to opt for the higher-cost version, prudent fiduciaries will select

the lowest-cost share class available to the plan. As a prominent legal counsel to

defined contribution fiduciaries explained:

         The fiduciaries also must consider the size and purchasing power of their
         plan and select the share classes (or alternative investments) that a fiduciary
         who is knowledgeable about such matters would select under the
         circumstances. In other words, the “prevailing circumstances”—such as the
         size of the plan—are a part of a prudent decisionmaking process. The failure
         to understand the concepts and to know about the alternatives could be a
         costly fiduciary breach.

Fred Reish, Class–ifying Mutual Funds, PLANSPONSOR (Jan. 2011). 46

         121.   Given that defined contribution plan fiduciaries are held to the

standard of a knowledgeable financial expert, a fiduciary should know the basic

principle that asset size matters, and must review a fund’s prospectus to determine

if a lower-cost chare class of the same fund is available, to avoid saddling the plan

with unnecessary fees.




 46    Available at http://www.plansponsor.com/MagazineArticle.aspx?id=6442476537.

                                            56
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 57 of 115




      122.   Jumbo investors like the Plan can obtain share classes with far lower

costs than retail mutual fund shares. In addition, insurance company pooled

separate accounts are available that can significantly reduce investment fees

charged on mutual fund investments in defined contribution plans.

      123.   Moreover, lower-cost share classes of mutual fund investment options

were readily available to the Plan. Minimum investment thresholds for institutional

share classes are routinely waived by the investment provider if not reached by a

single fund based on the retirement plan’s total investment in the provider’s

platform.

      For large 401(k) plans with over a billion dollars in total
      assets…mutual funds will often waive an investment minimum for
      institutional share classes. It is also common for investment advisors
      representing large 401(k) plans to call mutual funds and request
      waivers of the investment minimums so as to secure the institutional
      shares.

Tibble v. Edison Int’l, No. 07-5359, 2010 U.S. Dist. LEXIS 69119, at *27–28 (C.D.

Cal. July 8, 2010), aff’d 729 F.3d 1110 (9th Cir. 2013).

      124.   In fact, Vanguard expressly “reserves the right to establish higher or

lower minimum amounts for certain investors”, including when the “plan sponsor’s

aggregate assets within the Vanguard Funds will likely generate substantial

economies in the servicing of their accounts.” 47




 47 See Vanguard Funds Multiple Class Plan, available at
https://www.sec.gov/Archives/edgar/data/1409957/000093247113007109/multiplecla
ssplanvanguardfun.pdf.

                                           57
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 58 of 115




      125.   For Vanguard and TIAA-CREF mutual fund options, as further

support of the routine waiver of investment minimums for large institutional

investors, fiduciaries of other defined contribution plans have successfully

negotiated on behalf of their plan less expensive institutional share classes for a

particular mutual fund option despite that fund not meeting the minimum

investment threshold.

      126.   Defendants knew or should have known that investment providers

would have allowed the Plan to provide lower-cost share classes to participants if

Defendants had asked.

      127.   Despite these far lower-cost options that were available, Defendants

selected and continue to retain Plan investment options with far higher costs than

were and are available for the Plan based on their size, such as separate accounts

and collective trusts. Moreover, Defendants saddled the Plan with unnecessary fees

by using much higher-cost share classes, when a lower-cost share class of the exact

same mutual fund option was available that was identical in every way except that

it charged lower fees. The following table sets forth each higher-cost mutual fund

share class that was included in the Plan during the proposed class period for which

a significantly lower-cost, but otherwise identical, share class of the same mutual

fund was available. The expense ratio identified for the Plan’s investment option

and the lower-cost share class alternative are based on the earliest date during the

proposed class period that the higher-cost fund was included in the Plan:




                                          58
   Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 59 of 115




                                                       Identical
                                                                   Plan’s
  Plan Mutual        Plan       Identical Lower-      Lower-Cost
                                                                   Excess
     Fund            Fee       Cost Mutual Fund         Mutual
                                                                    Cost
                                                       Fund Fee
Vanguard 500                  Vanguard
Index Fund           7 bps    Institutional Index        2 bps     250%
(Signal) (VIFSX)              (Instl Pl) (VIIIX)
Vanguard Asset                Vanguard Asset
Allocation Fund      27 bps   Allocation Fund (Adm)     19 bps      42%
(Inv) (VAAPX)                 (VAARX)
Vanguard
                              Vanguard Balanced
Balanced Index
                     26 bps   Index Fund (Instl)         8 bps     225%
Fund (Inv)
                              (VBAIX)
(VBINX)
Vanguard Capital              Vanguard Capital
Opportunity Fund     48 bps   Opportunity Fund          41 bps      17%
(Inv) (VHCOX)                 (Adm) (VHCAX)
Vanguard
Developed                     Vanguard Developed
Markets Index        22 bps   Markets Index Fund         6 bps     267%
Fund (Inv)                    (Instl Pl) (VDMPX)
(VDMIX)
Vanguard
Emerging                      Vanguard Emerging
Markets Stock        22 bps   Markets Stock Index       15 bps      47%
Index Fund                    Fund (Instl) (VEMIX)
(Signal) (VERSX)
Vanguard
                              Vanguard Emerging
Emerging
                              Markets Stock Index
Markets Stock        20 bps                             10 bps     100%
                              Fund (Instl Pl)
Index Fund
                              (VEMRX)
(Signal) (VERSX)
Vanguard
                              Vanguard Emerging
Emerging
                              Markets Stock Index
Markets Stock        12 bps                             10 bps      20%
                              Fund (Instl Pl)
Index Fund (Instl)
                              (VEMRX)
(VEMIX)




                                    59
   Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 60 of 115




                                                     Identical
                                                                 Plan’s
  Plan Mutual       Plan       Identical Lower-     Lower-Cost
                                                                 Excess
     Fund           Fee       Cost Mutual Fund        Mutual
                                                                  Cost
                                                     Fund Fee
Vanguard Energy
                             Vanguard Energy
Fund (Inv)          38 bps                            31 bps      23%
                             Fund (Adm) (VGELX)
(VGENX)
Vanguard Equity              Vanguard Equity
Income Fund (Inv)   31 bps   Income Fund (Adm)        22 bps      41%
(VEIPX)                      (VEIRX)
Vanguard
                             Vanguard European
European Stock
                    26 bps   Stock Index Fund         10 bps     160%
Index Fund (Inv)
                             (Instl) (VESIX)
(VEURX)
Vanguard
                             Vanguard Explorer
Explorer Fund       49 bps                            32 bps      53%
                             Fund (Adm) (VEXRX)
(Inv) (VEXPX)
Vanguard
                             Vanguard Extended
Extended Market
                    26 bps   Market Index Fund         8 bps     225%
Index Fund (Inv)
                             (Instl) (VIEIX)
(VEXMX)
Vanguard
                             Vanguard Extended
Extended Market
                    24 bps   Market Index Fund         6 bps     300%
Index Fund (Inv)
                             (Instl Pl) (VEMPX)
(VEXMX)
Vanguard GNMA
                             Vanguard GNMA
Fund (Inv)          23 bps                            13 bps      77%
                             Fund (Adm) (VFIJX)
(VFIIX)
Vanguard Growth              Vanguard Growth and
and Income Fund     32 bps   Income Fund (Adm)        21 bps      52%
(Inv) (VQNPX)                (VGIAX)
Vanguard Growth              Vanguard Growth
Index Fund          12 bps   Index Fund (Instl)        8 bps      50%
(Signal) (VIGSX)             (VIGIX)
Vanguard Health
                             Vanguard Health Care
Care Fund (Inv)     36 bps                            29 bps      24%
                             Fund (Adm) (VGHAX)
(VGHCX)




                                   60
   Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 61 of 115




                                                         Identical
                                                                     Plan’s
  Plan Mutual        Plan       Identical Lower-        Lower-Cost
                                                                     Excess
     Fund            Fee       Cost Mutual Fund           Mutual
                                                                      Cost
                                                         Fund Fee
Vanguard High-
                              Vanguard High-Yield
Yield Corporate
                     28 bps   Corporate Fund (Adm)        15 bps      87%
Fund (Inv)
                              (VWEAX)
(VWEHX)
Vanguard
Inflation-                    Vanguard Inflation-
Protected            22 bps   Protected Securities         7 bps     214%
Securities Fund               Fund (Instl) (VIPIX)
(Inv) (VIPSX)
Vanguard
                              Vanguard
Institutional
                     4 bps    Institutional Index          2 bps     100%
Index Fund (Instl)
                              Fund (Instl Pl) (VIIIX)
(VINIX)
Vanguard
                              Vanguard
Intermediate-
                              Intermediate-Term
Term Bond Index      22 bps                                7 bps     214%
                              Bond Index Fund
Fund (Inv)
                              (Instl) (VBIMX)
(VBIIX)
Vanguard
                              Vanguard
Intermediate-
                              Intermediate-Term
Term Bond Index      20 bps                                5 bps     300%
                              Bond Index Fund
Fund (Inv)
                              (Instl Pl) (VBIUX)
(VBIIX)
Vanguard
                              Vanguard
Intermediate-
                              Intermediate-Term
Term Investment      24 bps                               11 bps     118%
                              Investment Grade
Grade Fund (Inv)
                              Fund (Adm) (VFIDX)
(VFICX)
Vanguard
                              Vanguard
Intermediate-
                              Intermediate-Term
Term Treasury        25 bps                               12 bps     108%
                              Treasury Fund (Adm)
Fund (Inv)
                              (VFIUX)
(VFITX)




                                     61
   Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 62 of 115




                                                     Identical
                                                                 Plan’s
  Plan Mutual      Plan       Identical Lower-      Lower-Cost
                                                                 Excess
     Fund          Fee       Cost Mutual Fund         Mutual
                                                                  Cost
                                                     Fund Fee
Vanguard
                             Vanguard
International
                   49 bps   International Growth      33 bps      48%
Growth Fund
                            Fund (Adm) (VWILX)
(Inv) (VWIGX)
Vanguard Large-             Vanguard Large-Cap
Cap Index Fund     26 bps   Index Fund (Instl)         8 bps     225%
(Inv) (VLACX)               (VLISX)
Vanguard Long-
                            Vanguard Long-Term
Term Bond Index
                   22 bps   Bond Index Fund            7 bps     214%
Fund (Inv)
                            (Instl) (VBLLX)
(VBLTX)
Vanguard Long-
                            Vanguard Long-Term
Term Bond Index
                   20 bps   Bond Index Fund            5 bps     300%
Fund (Inv)
                            (Instl Pl) (VBLIX)
(VBLTX)
Vanguard Long-
                            Vanguard Long-Term
Term Investment
                   26 bps   Investment Grade          13 bps     100%
Grade Bond (Inv)
                            Bond (Adm) (VWETX)
(VWESX)
Vanguard Long-
                            Vanguard Long-Term
Term Treasury
                   25 bps   Treasury Fund (Adm)       12 bps     108%
Fund (Inv)
                            (VUSUX)
(VUSTX)
Vanguard Mid-               Vanguard Mid-Cap
Cap Index Fund     26 bps   Index Fund (Instl)         8 bps     225%
(Inv) (VIMSX)               (VMCIX)
Vanguard Mid-               Vanguard Mid-Cap
Cap Index Fund     24 bps   Index Fund (Instl Pl)      6 bps     300%
(Inv) (VIMSX)               (VMCPX)
Vanguard Morgan             Vanguard Morgan
Growth Fund        43 bps   Growth Fund (Adm)         29 bps      48%
(Inv) (VMRGX)               (VMRAX)




                                   62
  Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 63 of 115




                                                    Identical
                                                                Plan’s
 Plan Mutual       Plan       Identical Lower-     Lower-Cost
                                                                Excess
    Fund           Fee       Cost Mutual Fund        Mutual
                                                                 Cost
                                                    Fund Fee
Vanguard Pacific            Vanguard Pacific
Stock Index Fund   26 bps   Stock Index Fund         10 bps     160%
(Inv) (VPACX)               (Instl) (VPKIX)
Vanguard
                            Vanguard PRIMECAP
PRIMECAP Fund      45 bps                            36 bps      25%
                            Fund (Adm) (VPMAX)
(Inv) (VPMCX)
Vanguard Prime
                            Vanguard Prime
Money Market
                   23 bps   Money Market Fund         9 bps     156%
Fund (Inv)
                            (Adm) (VMRXX)
(VMMXX)
Vanguard REIT
                            Vanguard REIT Index
Index Fund (Inv)   26 bps                             9 bps     189%
                            Fund (Instl) (VGSNX)
(VGSIX)
Vanguard Short-
                            Vanguard Short-Term
Term Bond Index
                   22 bps   Bond Index Fund          11 bps     100%
Fund (Inv)
                            (Adm) (VBIRX)
(VBISX)
Vanguard Short-
                            Vanguard Short-Term
Term Federal
                   22 bps   Federal Fund (Adm)       12 bps      83%
Fund (Inv)
                            (VSGDX)
(VSGBX)
Vanguard Short-
                            Vanguard Short-Term
Term Investment
                   24 bps   Investment Grade          9 bps     167%
Grade Fund (Inv)
                            Fund (Instl) (VFSIX)
(VFSTX)
Vanguard Short-
                            Vanguard Short-Term
Term Treasury
                   22 bps   Treasury Fund (Adm)      12 bps      83%
Fund (Inv)
                            (VFIRX)
(VFISX)
Vanguard Small-
                            Vanguard Small-Cap
Cap Growth Index
                   26 bps   Growth Index Fund         8 bps     225%
Fund (Inv)
                            (Instl) (VSGIX)
(VISGX)




                                  63
   Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 64 of 115




                                                       Identical
                                                                   Plan’s
  Plan Mutual        Plan       Identical Lower-      Lower-Cost
                                                                   Excess
     Fund            Fee       Cost Mutual Fund         Mutual
                                                                    Cost
                                                       Fund Fee
Vanguard Small-               Vanguard Small-Cap
Cap Index Fund       26 bps   Index Fund (Instl)         8 bps     225%
(Inv) (NAESX)                 (VSCIX)
Vanguard Small-               Vanguard Small-Cap
Cap Index Fund       24 bps   Index Fund (Instl Pl)      6 bps     300%
(Inv) (NAESX)                 (VSCPX)
Vanguard Small-
                              Vanguard Small-Cap
Cap Value Index
                     26 bps   Value Index Fund           8 bps     225%
Fund (Inv)
                              (Instl) (VSIIX)
(VISVX)
Vanguard Total
                              Vanguard Total Bond
Bond Market
                     12 bps   Market Index Fund          7 bps      71%
Index Fund
                              (Instl) (VBTIX)
(Signal) (VBTSX)
Vanguard Total
                              Vanguard Total Bond
Bond Market
                     11 bps   Market Index Fund          5 bps     120%
Index Fund
                              (Instl Pl) (VBMPX)
(Signal) (VBTSX)
Vanguard Total
                              Vanguard Total Bond
Bond Market
                     7 bps    Market Index Fund          5 bps      40%
Index Fund (Instl)
                              (Instl Pl) (VBMPX)
(VBTIX)
Vanguard Total                Vanguard Total
International                 International Stock
                     22 bps                             10 bps     120%
Stock Index Fund              Index Fund (Instl Pl)
(Inv) (VGTSX)                 (VTPSX)
                              Vanguard
Vanguard Total
                              Institutional Total
Stock Market
                     6 bps    Stock Market Index         2 bps     200%
Index Fund
                              Fund (Instl Pl)
(Signal) (VTSSX)
                              (VITPX)




                                     64
   Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 65 of 115




                                                      Identical
                                                                  Plan’s
  Plan Mutual        Plan       Identical Lower-     Lower-Cost
                                                                  Excess
     Fund            Fee       Cost Mutual Fund        Mutual
                                                                   Cost
                                                      Fund Fee
                              Vanguard
Vanguard Total
                              Institutional Total
Stock Market
                     4 bps    Stock Market Index        2 bps     100%
Index Fund (Instl)
                              Fund (Instl Pl)
(VITSX)
                              (VITPX)
Vanguard U.S.
                              Vanguard U.S. Growth
Growth Fund          45 bps                            29 bps      55%
                              Fund (Adm) (VWUAX)
(Inv) (VWUSX)
Vanguard Value
                              Vanguard Value Index
Index Fund (Inv)     26 bps                             8 bps     225%
                              Fund (Instl) (VIVIX)
(VIVAX)
Vanguard
                              Vanguard Wellesley
Wellesley Income
                     28 bps   Income Fund (Adm)        21 bps      33%
Fund (Inv)
                              (VWIAX)
(VWINX)
Vanguard
                              Vanguard Wellington
Wellington Fund      30 bps                            22 bps      36%
                              Fund (Adm) (VWENX)
(Inv) (VWELX)
Vanguard
                              Vanguard Windsor
Windsor Fund         33 bps                            22 bps      50%
                              Fund (Adm) (VWNEX)
(Inv) (VWNDX)
Vanguard
                              Vanguard Windsor II
Windsor II Fund      35 bps                            27 bps      30%
                              Fund (Adm) (VWNAX)
(Inv) (VWNFX)
TIAA-CREF Bond                TIAA-CREF Bond
Index Fund           28 bps   Index Fund (Instl)       13 bps     115%
(Prem) (TBIPX)                (TBIIX)
TIAA-CREF High-               TIAA-CREF High-
Yield Fund (Prem)    54 bps   Yield Fund (Instl)       39 bps      38%
(TIHPX)                       (TIHYX)
TIAA-CREF
                              TIAA-CREF
International
                     68 bps   International Equity     57 bps      19%
Equity Fund
                              Fund (Instl) (TIIEX)
(Prem) (TREPX)



                                     65
   Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 66 of 115




                                                     Identical
                                                                 Plan’s
  Plan Mutual       Plan       Identical Lower-     Lower-Cost
                                                                 Excess
     Fund           Fee       Cost Mutual Fund        Mutual
                                                                  Cost
                                                     Fund Fee
TIAA-CREF
                             TIAA-CREF
International
                    78 bps   International Equity     57 bps      37%
Equity Fund (Ret)
                             Fund (Instl) (TIIEX)
(TRERX)
TIAA-CREF
                             TIAA-CREF
International
                             International Equity
Equity Index        23 bps                             8 bps     188%
                             Index Fund (Instl)
Fund (Prem)
                             (TCIEX)
(TRIPX)
TIAA-CREF                    TIAA-CREF Large-
Large-Cap Value     64 bps   Cap Value (Instl)        49 bps      31%
(Prem) (TRCPX)               (TRLIX)
TIAA-CREF                    TIAA-CREF Large-
Large-Cap Value     74 bps   Cap Value (Instl)        49 bps      51%
(Ret) (TRLCX)                (TRLIX)
TIAA-CREF Mid-               TIAA-CREF Mid-Cap
Cap Growth Fund     67 bps   Growth Fund (Instl)      52 bps      29%
(Prem) (TRGPX)               (TRPWX)
TIAA-CREF Mid-               TIAA-CREF Mid-Cap
Cap Growth Fund     77 bps   Growth Fund (Instl)      52 bps      48%
(Ret) (TRGMX)                (TRPWX)
TIAA-CREF Mid-               TIAA-CREF Mid-Cap
Cap Value Fund      64 bps   Value Fund (Instl)       49 bps      31%
(Prem) (TRVPX )              (TIMVX)
TIAA-CREF Mid-               TIAA-CREF Mid-Cap
Cap Value Fund      74 bps   Value Fund (Instl)       49 bps      51%
(Ret) (TRVRX )               (TIMVX)
TIAA-CREF                    TIAA-CREF Small-
Small-Cap Equity    70 bps   Cap Equity (Instl)       55 bps      27%
(Prem) (TSRPX)               (TISEX)
TIAA-CREF                    TIAA-CREF Small-
Small-Cap Equity    80 bps   Cap Equity (Instl)       55 bps      45%
(Ret) (TRSEX)                (TISEX)




                                    66
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 67 of 115




      128.   These lower-cost share classes of the identical mutual funds for the

Plan have been available for years, some dating back to the early 2000s or before.

      129.   Because the share classes have identical portfolio managers,

underlying investments, and asset allocations, and differ only in cost, Defendants’

failure to select the lower-cost share classes for the Plan’s mutual fund options

demonstrates that Defendants failed to prudently consider and use the size and

purchasing power of the Plan when selecting the Plan’s investment options.

      130.   Defendants’ use of the higher-cost share classes instead of the

available lower-cost versions caused millions of dollars in lost retirement savings.

IV.   Defendants selected and retained a large number of duplicative
      investment options, diluting the Plan’s bargaining power and
      causing the Plan to pay excessive fees.

      131.   Defendants provided a dizzying array of duplicative funds in the same

investment style, thereby depriving the Plan of its bargaining power associated

with offering a single option in each investment style, which significantly reduces

investment fees, and leading to what industry experts have described as “decision

paralysis” for participants. See, e.g., Michael Liersch, Choice in Retirement Plans:

How Participant Behavior Differs in Plans Offering Advice, Managed Accounts, and

Target-Date Investments, T. ROWE PRICE RETIREMENT RESEARCH, at 2 (Apr.

2009)(“Offering too many choices to consumers can lead to decision paralysis,

preventing consumers from making decisions.”). Defendants placed between 78–118

investment options in the core lineup, from the following asset classes: target date

and asset allocation funds, large-cap domestic equities, mid-cap domestic equities,




                                          67
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 68 of 115




small-cap domestic equities, international equities, fixed income, money market,

real estate, and fixed guaranteed annuity.

      132.   In comparison, according to Callan Investments Institute’s 2015

Defined Contribution Trends survey, defined contribution plans in 2014 had on

average 15 investment options, excluding target date funds. See Callan Investments

Institute, 2015 Defined Contribution Trends, at 28 (2015). 48 This number of options

provides participants with a choice of investment styles while maintaining a larger

pool of assets in each investment style, which benefits participants by avoiding

participant confusion and obtaining lower fees. It also is the output of an evaluation

and selection by prudent fiduciaries of the “best in class” investment choice in a

participant investment style. Indeed, since it is the fiduciaries in a plan who ERISA

holds to a standard of a prudent financial expert, it is important for fiduciaries to

perform that selection role for the exclusive benefit of participants who are not

financial experts.

      133.   A larger pool of assets in each investment style significantly reduces

fees paid by participants. By consolidating duplicative investments of the same

investment style into a single investment option, the Plan would then have the

ability to command lower-cost investments, such as low-cost institutional share

class of the selected mutual fund option.

      134.   Fund selections must be the result of a detailed due diligence process

that considers factors such as risk, investment return, and expenses of available



 48Available at   https://www.callan.com/research/files/990.pdf.

                                            68
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 69 of 115




investment alternatives, and the fiduciary must give “appropriate consideration” to

“the role the investment or investment course of action plays . . . in the plan’s

investment portfolio,” 29 C.F.R. §§2550.404a-1(b)(i)-(ii). Fiduciaries cannot

discharge their duties “by the simple expedient of including a very large number of

investment alternatives in its portfolio and then shifting to the participants the

responsibility for choosing among them.” Hecker, 569 F.3d at 711. This removes the

benefit of pooling assets consistent with the size of the Plan. Assembling a

haphazard lineup of over 78–118 duplicative options, proprietary to the Plan’s

recordkeepers—and shifting to participants the burden to screen those options—

does not reflect a prudent investment selection process.

      135.   Within each asset class and investment style deemed appropriate for

the participant-directed retirement plan, prudent fiduciaries make a reasoned

determination and select a prudent investment option. In contrast to the

investment lineup assembled by Defendants, prudent fiduciaries do not select and

retain numerous investment options for a single asset class and investment style.

When many investment options in a single investment style are plan options,

fiduciaries lose the bargaining power to get lower investment management

expenses for that style.

      136.   Moreover, if a participant puts her assets in each of the funds within a

given investment style, as commentators have said they are likely to do, 49 when



 49Ian Ayres & Quinn Curtiss, Beyond Diversification: The Pervasive Problem of
Excessive Fees and Dominated Funds in 401(k) Plans, 124 YALE L.J. 1476, 1481



                                          69
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 70 of 115




many actively managed funds are included within the same investment style, this

results in those participants effectively having an index return. This is because the

investments are spread so broadly over that investment style. Yet the participants

will be paying much higher fees for active management than the fees of a passive

index fund.

      137.    In addition, providing multiple options in a single investment style

adds unnecessary complexity to the investment lineup and leads to participant

confusion. See The Standard, Fixing Your 403(b) Plan: Adopting a Best Practices

Approach, at 2 (“Numerous studies have demonstrated that when people are given

too many choices of anything, they lose confidence or make no decision.”); Michael

Liersch, Choice in Retirement Plans: How Participant Behavior Differs in Plans

Offering Advice, Managed Accounts, and Target-Date Investments, T. ROWE PRICE

RETIREMENT RESEARCH, at 2 (Apr. 2009)(“Offering too many choices to consumers

can lead to decision paralysis, preventing consumers from making decisions.”). 50

      138.    Moreover, having many actively managed funds in the Plan within the

same investment style results in the Plan effectively having an index fund return

even though the plan is paying fees for active management that are much higher

than the fees of a passive index fund.




(2015)(“It is well established that some investors naively diversify by spreading
their plan investments across all fund offerings.”).
  50 Available at

http://www.behavioralresearch.com/Publications/Choice_in_Retirement_Plans_April
_2009.pdf.

                                          70
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 71 of 115




      139.    Since 2010, the Plan offered a proliferation of duplicative investments

in every major asset class and investment style, including balanced/asset allocation

(3–10 options), fixed income and high yield bond (14–18 options), international (8–

15 options), large cap domestic equities (14–27 options), mid cap domestic equities

(6–11 options), small cap domestic equities (5–7 options), real estate (2 options),

money market (2–4 options), and target date investments (2 fund families). Such a

dizzying array of duplicative funds in a single investment style violates the well-

recognized industry principle that too many choices harm participants and are

paralyzing.

      140.    For illustration purposes, the Plans’ four large cap domestic blend

investments as of December 31, 2014, are summarized below and compared to a

single lower-cost alternative that was available to the Plan: the large cap blend

Vanguard Institutional Index Fund-Instl. Plus (VIIIX), which mirrors the market

and has an expense ratio of 2 bps.

                                                              Lower-Cost        Plan’s
      Large Cap Blend                                Plan
                                      Assets                  Alternative       Excess
        Investments                                  Fee
                                                                  Fee            Cost
 CREF Stock Account                $937,260,005      46 bps      2 bps          2200%
 CREF Equity Index
                                                     37 bps       2 bps         1750%
 Account                           $122,769,602
 Vanguard Institutional
                                                     4 bps        2 bps          100%
 Index Fund-Instl (VINIX)          $193,900,122
 Vanguard Total Stock
 Market Index Fund-Instl                             4 bps        2 bps          100%
 (VITSX)                           $99,157,408
 Total                            $1,353,087,137

      141.    With over $1 billion held in the CREF Stock Account and the CREF

Equity Index Account, these large cap blend options were 23 and 18 times more


                                          71
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 72 of 115




expensive than the lower-cost Vanguard option with an expense ratio of 2 bps,

respectively.



             Excessive Expense Ratio of CREF Stock Account and
                         CREF Equity Index Account

                             46 bps                   CREF Expense 2200%–1750%
                                                      Higher than Index Fund
                                            37 bps
      50

      40

      30

      20                                                   2 bps

      10

       0
  Basis Points
     (bps)     CREF Stock Account          CREF Equity Index Account      VIIIX


      142.      Many other large cap index funds are also available at massively lower

costs than the Plans’ large cap funds. Had the amounts invested in the Plans’ large

cap blend options been consolidated into a single large cap blend investment, such

as the Vanguard Institutional Index Fund-Instl. Plus, Plan participants would have

avoided paying in excess of $3 million in fees for 2014 alone, and many more

millions since 2010 to the present and continuing into the future.

      143.      Similarly, the Plan offers eleven different fixed income investments as

of December 31, 2014. These funds are summarized below and compared to a far

lower-cost readily available alternative, the Vanguard Total Bond Market Index

Fund-Instl Plus (VBMPX) with an expense ratio of 5 bps.



                                            72
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 73 of 115




                                                          Lower-Cost      Plan’s
      Fixed Income
                               Assets          Plan Fee   Alternative     Excess
       Investments
                                                              Fee          Cost
 CREF Bond Market
                             $92,423,690        44 bps       5 bps         780%
 Fund
 CREF Inflation-Linked
                             $49,737,896        39 bps       5 bps         680%
 Bond Fund
 TIAA-CREF Bond
 Index Fund-Prem             $14,796,172        27 bps       5 bps         440%
 (TBIPX)
 Vanguard Inflation-
 Protected Securities        $29,504,341        20 bps       5 bps         300%
 Fund-Inv (VIPSX)
 Vanguard
 Intermediate-Term
                             $18,925,594        20 bps       5 bps         300%
 Bond Index Fund-Inv
 (VBIIX)
 Vanguard
 Intermediate-Term
                             $8,883,047         20 bps       5 bps         300%
 Treasury Fund-Inv
 (VFITX)
 Vanguard Long-Term
 Bond Index Fund-Inv         $8,634,612         20 bps       5 bps         300%
 (VBLTX)
 Vanguard Long-Term
 Investment Grade            $13,218,657        22 bps       5 bps         340%
 Bond-Inv (VWESX)
 Vanguard Short-Term
 Investment Grade            $27,750,340        20 bps       5 bps         300%
 Fund-Inv (VFSTX)
 Vanguard Total Bond
 Market Index Fund-          $62,159,632        6 bps        5 bps          20%
 Instl (VBTIX)
 Vanguard Long-Term
 Treasury Fund-Inv           $9,552,336         20 bps       5 bps         300%
 (VUSTX)
 Total                      $335,586,317

      144.   Had the amounts in the Plan’s fixed income investments instead been

consolidated into a single fixed income investment, such as the Vanguard Total

Bond Market Index Fund-Instl Plus, Plan participants would have saved



                                          73
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 74 of 115




substantial amounts of their retirement savings, instead of paying excessive and

wholly unnecessary fees. Prudent fiduciaries would not have allowed this.

      145.   In addition, Defendants even selected and continue to retain multiple

passively managed index options in the same investment style. In contrast to an

actively-managed fund, in which the investment manager selects stocks or bonds in

an attempt to generate investment returns in excess of the fund’s benchmark,

passively managed index funds simply attempt to replicate a market index, such as

the S&P 500, by holding a representative sample of securities in the index. Because

no stock selection or research is needed, index fund fees are substantially lower

than an actively managed fund in the same style.

      146.   For example, in the large cap blend investment style, Defendants have

included up to five separate index funds to mimic the return of the U.S. equity

market. Similarly, for fixed income or the intermediate-term bond investment style,

as another example, Defendants have included up to four separate index funds.

      147.   Since index funds merely hold the same securities in the same (or

roughly the same) proportions as the index, 51 having multiple index funds of the

same category or investment style in the Plan provides no benefit to participants.

As Morningstar CEO Joe Mansueto recently observed, “[b]asic market indexes are

virtually interchangeable.” Lewis Braham, Morningstar Announces Free Use of Its

Indexes, Barron’s (Nov. 5, 2016). 52 Including multiple similar index funds in the



 51  Another example of an index is the Dow Jones Industrial Average.
 52  Available at http://www.barrons.com/articles/morningstar-announces-free-use-
of-its-indexes-1478322642.

                                          74
         Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 75 of 115




same investment style hurts participants by diluting the Plan’s ability to obtain

lower rates for a single index fund of that style because the amount of assets in any

one such fund is smaller than the aggregate would be in that investment style.

Moreover, multiple managers holding stocks that mimic the S&P 500 or a similar

index would pick the same stocks in essentially the same proportions as the index.

Thus, there is no value in offering separate index funds in the same investment

style.

         148.   Had Defendants combined hundreds of millions of dollars in Plan

assets from duplicative index funds into a single index fund, the Plan would have

obtained lower fees and generated higher investment returns, net of fees, and

participants would not have lost millions of dollars in retirement assets.

V.       Defendants retained numerous imprudent Plan investments.

         149.   Contrary to the practices of knowledgable fiduciaries, Defendants

included excessively risky and inappropriate sector and regional funds in the Plan,

including but not limited to, the Vanguard Precious Metals and Mining Fund,

Vanguard Health Care Fund, and the Vanguard Pacific Stock Index.

         150.   Defendants also maintained multiple target date funds in the Plan,

unnecessarily causing participants to invest in a higher-cost, under-performing

TIAA Lifecycle funds as compared to the Vanguard Institutional Target Retirement

Funds.

         151.   The excessive fees in the Plan’s investments were not justified by

superior investment returns. Defendants’ failure to conduct appropriate due

diligence in selecting and monitoring the Plan’s investments resulted in options

                                            75
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 76 of 115




being retained in the Plan despite years of historical underperformance compared to

superior lower-cost alternatives, causing massive losses to the Plan compared to

what those assets would have earned if invested in prudent alternatives.

      152.   As of the start of the limitations period, multiple investment options

remained in the Plan despite their sustained and consistent underperformance

compared to their prospectus benchmarks. These underperforming funds include,

but are not limited to the following:


                   Fund Name                            Ticker

 CREF Bond Market                                      QCBMRX


 CREF Equity Index                                     QCEQRX


 CREF Global Equities                                  QCGLRX


 CREF Growth                                           QCGRRX


 CREF Inflation-Linked Bond                             QCILRX


 CREF Money Market                                     QCMMRX


 CREF Stock                                             QCSTRX


 TIAA-CREF International Equity (Premier)               TREPX


 TIAA-CREF International Equity (Retire)                TRERX


 TIAA-CREF Mid-Cap Growth (Premier)                     TRGPX


 TIAA-CREF Mid-Cap Growth (Retire)                      TRGMX



                                         76
    Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 77 of 115




                Fund Name                       Ticker


TIAA-CREF Small-Cap Equity (Premier)            TSRPX


TIAA-CREF Small-Cap Equity (Retire)             TRSEX

Vanguard Admiral Treasury Money Market
                                                VUSXX
(Inv)

Vanguard Asset Allocation (Inv)                 VAAPX


Vanguard Diversified Equity (Inv)               VDEQX


Vanguard Explorer (Inv)                         VEXPX


Vanguard Global Equity (Inv)                    VHGEX


Vanguard GNMA (Inv)                              VFIIX


Vanguard Growth & Income (Inv)                  VQNPX


Vanguard Growth Equity (Inv)                    VGEQX


Vanguard High-Yield Corporate (Inv)             VWEHX


Vanguard Inflation-Protected Securities (Inv)   VIPSX

Vanguard Intermediate-Term Investment-
                                                VFICX
Grade (Inv)

Vanguard Intermediate-Term Treasury (Inv)       VFITX


Vanguard International Growth (Inv)             VWIGX


Vanguard International Value (Inv)              VTRIX




                                       77
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 78 of 115




                  Fund Name                            Ticker

 Vanguard LifeStrategy Conservative Growth
                                                       VSCGX
 (Inv)

 Vanguard LifeStrategy Income (Inv)                     VASIX


 Vanguard LifeStrategy Moderate Growth (Inv)           VSMGX


 Vanguard Long-Term Treasury (Inv)                     VUSTX


 Vanguard Short-Term Investment-Grade (Inv)            VFSTX


 Vanguard Short-Term Treasury (Inv)                     VFISX


 Vanguard Strategic Equity (Inv)                       VSEQX


 Vanguard Strategic Small-Cap Equity (Inv)             VSTCX


 Vanguard U.S. Growth (Inv)                            VWUSX


 Vanguard U.S. Value (Inv)                             VUVLX


 Vanguard Wellesley Income (Inv)                       VWINX


 Vanguard Windsor (Inv)                                VWNDX



      153.   As of March 31 2016, 45 of the 76 investment options in the Plan for

which a benchmark was identified—nearly 60% of the Plan’s investment options—




                                        78
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 79 of 115




underperformed their respective benchmarks over the previous 5-year period. 53

These underperforming funds include the following:

                            Fund Name                                 Ticker

  CREF Bond Market (R3)                                              QCBMIX

  CREF Equity Index (R3)                                             QCEQIX

  CREF Global Equities (R3)                                           QCGLIX

  CREF Growth (R3)                                                   QCGRIX

  CREF Inflation-Linked Bond (R3)                                     QCILIX

  CREF Money Market (R3)                                             QCMMIX

  CREF Social Choice (R3)                                             QCSCIX

  CREF Stock (R3)                                                     QCSTIX

  TIAA Real Estate                                                   QREARX

  TIAA-CREF Bond Index (Inst)                                          TBIIX

  TIAA-CREF High-Yield (Inst)                                         TIHYX

  TIAA-CREF Large-Cap Value (Inst)                                    TRLIX

  TIAA-CREF Lifecycle Index 2015 (Inst)                               TLFIX

  TIAA-CREF Lifecycle Index 2020 (Inst)                               TLWIX


 53These results are based on the performance and benchmark for each fund as
shown on the Plan’s quarterly Plan and Investment Notice, Section II, Part A,
available at
https://www.tiaa.org/public/pdf/obiee/100321_Plan_Investment_Notice.pdf. No
benchmark was reported for the TIAA Traditional Annuity. See id. at 19.

                                        79
  Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 80 of 115




                          Fund Name                         Ticker

TIAA-CREF Lifecycle Index 2025 (Inst)                        TLQIX

TIAA-CREF Lifecycle Index 2030 (Inst)                        TLHIX

TIAA-CREF Lifecycle Index 2035 (Inst)                        TLYIX

TIAA-CREF Lifecycle Index 2040 (Inst)                        TLZIX

TIAA-CREF Lifecycle Index 2045 (Inst)                        TLXIX

TIAA-CREF Lifecycle Index 2050 (Inst)                        TLLIX

TIAA-CREF Mid-Cap Growth (Inst)                             TRPWX

TIAA-CREF Mid-Cap Value (Inst)                              TIMVX

Vanguard Explorer (Inv)                                     VEXPX

Vanguard Extended Market Index (Inv)                        VEXMX

Vanguard Inflation-Protected Securities (Inv)                VIPSX

Vanguard Institutional Index (Inst)                          VINIX

Vanguard Intermediate-Term Bond Index (Inv)                  VBIIX

Vanguard Intermediate-Term Treasury (Inv)                    VFITX

Vanguard Long-Term Bond Index (Inv)                         VBLTX

Vanguard Long-Term Treasury (Inv)                           VUSTX

Vanguard Mid Cap Growth (Inv)                               VMGRX

Vanguard Mid Cap Index (Inv)                                VIMSX




                                      80
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 81 of 115




                             Fund Name                                   Ticker

  Vanguard Morgan Growth (Inv)                                           VMRGX

  Vanguard Prime Money Market (Inv)                                      VMMXX

  Vanguard REIT Index (Inv)                                               VGSIX

  Vanguard Selected Value (Inv)                                          VASVX

  Vanguard Short-Term Investment-Grade (Inv)                             VFSTX

  Vanguard Small Cap Index (Inv)                                         NAESX

  Vanguard Small Cap Value Index (Inv)                                    VISVX

  Vanguard Total Bond Market Index (Inst)                                 VBTIX

  Vanguard U.S. Growth (Inv)                                             VWUSX

  Vanguard Value Index (Inv)                                              VIVAX

  Vanguard Wellington (Inv)                                              VWELX

  Vanguard Windsor (Adm)                                                 VWNEX

  Vanguard Windsor II (Inv)                                              VWNFX


      154.   A prudent fiduciary for a defined contribution plan would remove a

fund once the fund fails to outperform its respective or appropriate benchmark over

a prior 3-year period. Prudent fiduciaries take this action because if a fund

underperforms its respective benchmark for the trailing 3-year period, then it is

highly unlikely it will outperform in the coming years. Trone, W. Allbright, The

Management of Investment Decisions, McGraw-Hill.



                                          81
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 82 of 115




      155.   Had Defendants conducted a prudent investment review process, many

of these options that consistently failed to meet performance objectives would have

been eliminated from the Plan or replaced. Defendants’ failure to do so caused the

Plan substantial losses compared to prudent alternative investments that were

available to the Plan. Two funds in particular demonstrate the severe harm to the

Plan resulting from Defendants’ breaches of fiduciary duties: the CREF Stock

Account and TIAA Real Estate Account.

      A.     CREF Stock Account

      156.   TIAA-CREF imposed restrictive provisions on the specific annuities

that must be provided in the Plan. In its fund fact sheets and participant

disclosures to the Plan’s participants, TIAA-CREF classifies the CREF Stock

Account as a domestic equity investment in the large cap blend Morningstar

category. For its benefit, TIAA-CREF required that the CREF Stock Account be

offered to Plan participants, in addition to the TIAA Traditional Annuity and the

CREF Money Market Account. Instead of controlling each plan option allowed in

the Plan, and acting for the sole benefit of the Plan’s participants, as ERISA

requires, Defendants allowed TIAA-CREF to dictate that the CREF Stock Account

would be placed and retained in the Plan. Defendants did so without a prudent

process to determine whether there were other prudent alternatives in the exclusive

best interest of Plan participants and beneficiaries. TIAA-CREF required the CREF

Stock Account to be included in the Plan to drive very substantial amounts of

revenue sharing payments to TIAA-CREF for recordkeeping services. The CREF

Stock Account paid 24 bps for revenue sharing, which exceeded other TIAA-CREF

                                         82
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 83 of 115




investments by over 50% (15 bps).

       157.   The CREF Stock Account has excessive and unnecessary fees, has

consistently underperformed for years, and continues to underperform the

benchmark TIAA and Defendants told participants was the proper one, and

underperformed lower-cost actively and passively managed investments that were

available to the Plan, yet has not been removed from the Plan nor frozen to new

investments. The CREF Stock Account is one of the largest investment options in

the Plan with over $930 million in total assets as of year-end 2014. It has been

offered in the Plan throughout the period from 2010 to date. This option has

underperformed and continues to underperform its benchmark and lower-cost

actively and passively managed investments that were available to the Plan.

       158.   As is generally understood in the investment community, passively

managed investment options should either be used or, at a minimum, thoroughly

analyzed and considered, in efficient markets such as large capitalization U.S.

stocks. This is because it is difficult and either unheard of, or extremely unlikely, to

find actively managed mutual funds that outperform a passive index, net of fees,

particularly on a persistent basis. This extreme unlikelihood is even greater in the

large cap market because such companies are the subject of many analysts’

coverage, while smaller stocks are not as widely covered by analysts and thus are

subject to potential inefficiencies in pricing.

      159.    Nobel Prize winners in economics have concluded that virtually no

investment manager consistently beats the market over time after fees are taken




                                            83
        Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 84 of 115




into account. “Properly measured, the average actively managed dollar must

underperform the average passively managed dollar, net of costs.” William F.

Sharpe, The Arithmetic of Active Management, 47 FIN. ANALYSTS J. 7, 8 (Jan./Feb.

1991); 54 Eugene F. Fama & Kenneth R. French, Luck Versus Skill in the Cross-

Section of Mutual Fund Returns, 65 J. FIN. 1915, 1915 (2010)(“After costs . . . in

terms of net returns to investors, active investment must be a negative sum

game.”).

         160.   This is particularly true in the highly efficient large cap market. These

efficiencies hinder an active manager’s ability to achieve excess returns for

investors.

         In conclusion, this study of mutual funds does not provide any reason
         to abandon a belief that securities markets are remarkably efficient.
         Most investors would be considerably better off by purchasing a low
         expense index fund, than by trying to select an active fund manager
         who appears to possess a “hot hand.” Since active management
         generally fails to provide excess returns and tends to generate greater
         tax burdens for investors, the advantage of passive management holds,
         a fortiori.

Burton G. Malkiel, Returns from Investing in Equity Mutual Funds 1971 to 1991, 50

J. FIN. 549, 571 (1995). 55

         161.   Academic literature overwhelmingly concludes that active managers

consistently underperform the S&P 500 index.

         Active managers themselves provide perhaps the most persuasive case
         for passive investing. Dozens of studies have examined the
         performance of mutual funds and other professional-managed assets,
         and virtually all of them have concluded that, on average, active


 54   Available at http://www.cfapubs.org/doi/pdf/10.2469/faj.v47.n1.7.
 55   Available at http://indeksirahastot.fi/resource/malkiel.pdf.

                                            84
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 85 of 115




      managers underperform passive benchmarks….The median active
      fund underperformed the passive index in 12 out of 18 years [for the
      large-cap fund universe]…The bottom line is that, over most periods,
      the majority of mutual fund investors would have been better off
      investing in an S&P 500 Index fund.

      ***

      Most of the dismal comparisons for active managers are for large-cap
      domestic managers versus the S&P 500 Index.

Robert C. Jones, The Active Versus Passive Debate: Perspectives of an Active Quant,

A CTIVE EQUITY PORTFOLIO MANAGEMENT, at 37, 40, 53 (Frank J. Fabozzi ed., 1998).

      162.   Prudent fiduciaries of large defined contribution plans conduct an

analysis to determine whether actively managed funds, particularly large cap, will

outperform their benchmark net of fees. Prudent fiduciaries then make a reasoned

decision as to whether it is in participants’ best interest to offer an actively

managed large cap option, with its much higher fees, for the particular investment

style and asset class, in light of the higher costs of active management.

      163.   Defendants failed to undertake such an analysis, or any analysis, when

it allowed the actively managed CREF Stock Account to be included and retained in

the Plan. This is particularly true given TIAA-CREF’s requirement that the CREF

Stock Account be provided in the Plan in order to drive revenue to TIAA-CREF. By

allowing the Plan to be bound by this requirement, Defendants failed to conduct an

independent evaluation of the prudence of this option, which contradicts every

principle of prudent investing because an investment that was no longer prudent

could not be removed from the Plan.

      164.   Additionally, as detailed above, the 46 bps that the CREF Stock


                                           85
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 86 of 115




Account charged was comprised of four layers of fees that were each unreasonable

compared to the actual services provided by TIAA-CREF to the Plan’s participants.

Defendants failed to analyze whether these fees were appropriate and reasonable in

light of the services provided and given that the Plan invested over $930 million in

the CREF Stock Account.

      165.   Had Defendants engaged in a prudent investment review and

monitoring process, it would have determined that the CREF Stock Account would

not be expected to outperform the large cap index after fees. That is in fact what

occurred.

      166.   In participant communications, Defendants and TIAA-CREF identified

the Russell 3000 Index as the appropriate benchmark to evaluate the fund’s

investment results, as shown in this excerpt of the Plan and Investment Notice

provided to the Plan’s participants: 56




 56Plan and Investment Notice at 8, available at
https://www.tiaa.org/public/pdf/obiee/100321_Plan_Investment_Notice.pdf.


                                          86
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 87 of 115




      167.   The CREF Stock Account did not merely underperform in a single year

or two. Historical performance of the CREF Stock Account has been persistently

poor for many years compared to both available lower-cost index funds, its

prospectus benchmark, and the Russell 3000 index benchmark. The following

performance chart compares the investment returns of the CREF Stock Account to

its Russell 3000 benchmark, as identified by Defendants and TIAA-CREF, and two

other passively managed index funds in the same investment style, for the one-,

five-, and ten-year periods ending December 31, 2014. 57 For each comparison, the

CREF Stock Account dramatically underperformed the benchmark and index

alternatives. The passively managed index funds used for comparison purposes are

the Vanguard Total Stock Market Index Fund-Instl Plus (VITPX) and the Vanguard

Institutional Index-Instl Plus (VIIIX). Like the CREF Stock Account, these options

are large cap blend investments.




 57 Performance data provided as of December 31, 2014 to correspond to the most
recent filing of the Plan’s Form 5500 with the Department of Labor as of the date of
the original complaint.

                                         87
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 88 of 115




                           CREF Stock Account
              One-, Five-, and Ten-Year Investment Returns
                        Compared to Benchmarks
                               (as of Dec. 31, 2014)


                                            30%–33%
                                          greater than
 17.00%           96%–113%                CREF return
                 greater than
                 CREF return
 15.00%

 13.00%
                                                                    16%–23%
 11.00%                                                           greater than
                                                                  CREF return
  9.00%

  7.00%

  5.00%
                  1 Year                 5 Year                 10 Year

             CREF Stock Account        VITPX           VIIIX   Russell 3000


      168.   The CREF Stock Account, with an expense ratio of 46 bps, as of

December 31, 2014, was and is dramatically more expensive than better performing

index alternatives: the Vanguard Total Stock Market Index Fund-Instl Plus (2 bps)

and the Vanguard Institutional Index-Instl Plus (2 bps).

      169.   Apart from underperforming passively managed index funds, the fund

also significantly underperformed comparable actively managed funds over the

one-, five- and ten-year periods ending December 31, 2014. These large cap

alternatives with similar underlying asset allocations to the CREF Stock Account

include the Vanguard Diversified Equity (VDEQX), the Vanguard PRIMECAP-Adm

(VPMAX), and the Vanguard Capital Opp.-Adm (VHCAX).


                                         88
       Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 89 of 115




                              CREF Stock Account
                 One-, Five- and Ten- Year Investment Returns
                 Compared to Actively Managed Benchmarks
                                  (as of Dec. 31, 2014)
                    73%–196%
                   greater than
                   CREF return
                                            28%–37%
      19%                                 greater than
                                          CREF return
      17%

      15%
                                                                   20%–56%
      13%                                                        greater than
                                                                 CREF return
      11%

      9%

      7%

      5%
                1 Year                  5 Year                  10 Year
              CREF Stock Account        VDEQX             VPMAX     VHCAX


       170.   This sustained underperformance went back even further. The CREF

Stock Account also had a long history of substantial underperformance compared to

these actively managed alternatives over the one-, five-, and ten-year periods

ending December 31, 2009. 58



 58 Because the Vanguard Diversified Equity Fund’s inception date was June 10,
2006, it was excluded from the five- and ten-year periods. For the Vanguard
PRIMECAP-Adm and Vanguard Capital Opportunity Fund-Adm, the investment
returns of the investor share class for ten-year performance were used because the
admiral share class for each of these funds was not offered until November 12, 2001.
The return since inception for the Vanguard PRIMECAP-Adm was 3.23%, and for
the Vanguard Capital Opportunity Fund-Adm, 5.89%.

                                          89
 Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 90 of 115




                       CREF Stock Account
             One-Year Investment Returns Compared to
                  Actively Managed Benchmarks
                             (as of Dec. 31, 2009)
                                                         6%–53%
                                                      greater than
                                                      CREF return

 50%

 45%

 40%

 35%

 30%
                                1 Year
        CREF Stock Account       VDEQX          VPMAX        VHCAX


                        CREF Stock Account
             Five-Year Investment Returns Compared to
                   Actively Managed Benchmarks
                              (as of Dec. 31, 2009)
                                              174%–206%
                                             greater than
                                             CREF return
6.00%
5.00%
4.00%
3.00%
2.00%
1.00%
0.00%
                             5 Year
               CREF Stock Account           VPMAX         VHCAX




                                      90
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 91 of 115




                          CREF Stock Account
                Ten-Year Investment Returns Compared to
                     Actively Managed Benchmarks
                               (as of Dec. 31, 2009)

                                               3130%–5790%
                                               greater than
                                               CREF return


     6.00%
     5.00%
     4.00%
     3.00%
     2.00%
     1.00%
     0.00%
                                10 Year
                   CREF Stock Account   VPMAX            VHCAX


      171.   Despite the consistent underperformance, the CREF Stock Account,

with an expense ratio of 49 bps as of December 31, 2009 and 46 bps as of December

31, 2014, was more expensive than better performing actively managed

alternatives: the Vanguard Diversified Equity-Inv (40 bps), the Vanguard

PRIMECAP-Adm (35 bps), and the Vanguard Capital Opp.-Adm (40 bps).

      172.   Apart from this abysmal long-term underperformance of the CREF

Stock Account compared to both index funds and actively managed funds, the fund

was recognized as imprudent in the industry. In March 2012, an independent

investment consultant, AonHewitt, recognized the imprudence of the CREF Stock

Account and recommended to its clients that they remove this fund from their

retirement plan. AonHewitt, TIAA-CREF Asset Management, I NBRIEF, at 3 (July


                                         91
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 92 of 115




2012). 59 This recommendation was made due to numerous factors, including the

historical underperformance, high turnover of asset management executives and

portfolio managers, and the fund’s over 60 separate underlying investment

strategies, greatly reducing the fund’s ability to generate excess returns over any

substantial length of time. Id. at 4–5.

      173.   The Supreme Court has recently and unanimously ruled that ERISA

fiduciaries have “a continuing duty to monitor investments and remove imprudent

ones[.]” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1829 (2015). In contrast to the

conduct of a prudent fiduciary, Defendants failed to conduct a prudent process to

monitor the CREF Stock Account and failed to remove it or freeze it to new

investments even though it continued to underperform lower-cost investment

alternatives that were available to the Plan.

      174.   Prudent fiduciaries of defined contribution plans continuously monitor

the investment performance of plan options against applicable benchmarks and

peer groups to identify underperforming investments. Based on this process,

prudent fiduciaries replace those imprudent investments with better performing

and reasonably priced options. Under the standards used by prudent independent

fiduciaries, the CREF Stock Account would have been removed from the Plan.

      175.   Defendants retention of the CREF Stock Account caused the Plan to

lose over $170 million compared to what the Plan would have earned had the same




 59Available at http://system.nevada.edu/Nshe/?LinkServID=82B25D1E-9128-
6E45-1094320FC2037740.

                                           92
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 93 of 115




amount of assets been invested in certain of the actively managed lower-cost

alternatives or the passively managed lower-cost alternatives identified in

¶¶155−173. 60

      B.     TIAA Real Estate Account

      176.   Defendants selected and continue to retain the TIAA Real Estate

Account as an investment options in the Plan. The fund has far greater fees than

are reasonable, has historically underperformed, and continues to consistently

underperform comparable real estate investment alternatives, including the

Vanguard REIT Index I (VGSNX).

      177.   With an expense ratio of 101 bps as of December 31, 2009 and 87 bps

as of December 31, 2014, the TIAA Real Estate Account is also over 10 times more

expensive than the Vanguard REIT Index I, which has an expense ratio of 8 bps, as

depicted below.




 60Plan losses have been brought forward to the present value using the
investment returns of the lower-cost alternatives to compensate participants who
have not been reimbursed for their losses.

                                         93
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 94 of 115




                          TIAA Real Estate Account
             Expense Ratio Compared to REIT Index Fund (VGSNX)
                              87 bps
                                              TIAA Expense 988%
       90
                                              Higher than REIT Index
       80                                     Fund
       70
       60
       50
       40
       30                                                8 bps
       20
       10
        0
                  TIAA Real Estate                VGSNX
  Basis Points
                      Account
     (bps)



      178.    The TIAA Real Estate Account had a long history of substantial

underperformance relative to the Vanguard REIT Index over the one-, five-, and

ten-year periods ending December 31, 2009. 61 Despite this, Defendants selected and

have retained it in the Plan to date.




 61 The return of the investor share class was used for ten-year performance
because the institutional share class was not offered until December 2, 2003. The
return since inception for the Vanguard REIT Index-I was 5.49%.

                                         94
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 95 of 115




                   TIAA Real Estate Account
            One-Year Investment Returns Compared to
                   REIT Index Fund (VGSNX)
                         (as of Dec. 31, 2009)
                                               208%
                                              greater
    40%                                     than TIAA
                                              return
    30%
    20%
    10%
     0%
   -10%
   -20%
   -30%
   -40%
                                 1 Year
                 TIAA Real Estate Account        VGSNX


                    TIAA Real Estate Account
            Five-Year Investment Returns Compared to
                    REIT Index Fund (VGSNX)
                         (as of Dec. 31, 2009)
                                               143%
                                             greater
    1.00%                                   than TIAA
                                              return
    0.50%

    0.00%

   -0.50%

   -1.00%

   -1.50%

   -2.00%
                                  5 Year
                 TIAA Real Estate Account        VGSNX




                                  95
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 96 of 115




                          TIAA Real Estate Account
                   Ten-Year Investment Returns Compared to
                          REIT Index Fund (VGSNX)
                                  (as of Dec. 31, 2009)
                                                     239%
                                                   greater
                                                  than TIAA
                                                    return

                  12%
                  10%
                   8%
                   6%
                   4%
                   2%
                                       10 Year

                         TIAA Real Estate Account         VGSNX


       179.    This underperformance occurred for years before 2009 and continued

thereafter. The TIAA Real Estate Account continued to vastly underperform the

Vanguard REIT Index-I over the one-, five-, and ten-year periods ending December

31, 2014. 62




 62 Performance data provided as of December 31, 2014 to correspond to the most
recent filing of the Plan’s Form 5500 with the Department of Labor as of the date of
the original complaint.

                                           96
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 97 of 115




                           TIAA Real Estate Account
                 One-, Five-, and Ten-Year Investment Returns
                   Compared to REIT Index Fund (VGSNX)
                                  (as of Dec. 31, 2014)
                   148% greater
                    than TIAA
                      return


     29%

                                          46% greater
     24%                                   than TIAA
                                             return
     19%
                                                                  79% greater
                                                                   than TIAA
     14%                                                             return

       9%

       4%
                  1 Year               5 Year                10 Year
                      TIAA Real Estate Account            VGSNX


      180.   As the Supreme Court unanimously ruled in Tibble, prudent

fiduciaries of defined contribution plans have a duty to monitor plan investment

options on an ongoing basis and replace imprudent investments. Tibble, 135 S. Ct.

at 1829. Defendants failed to do so and continue to retain the TIAA Real Estate

Account as a Plan investment option, despite its continued dramatic

underperformance and excessive fees compared to prudent alternatives.

      181.   Had Defendants removed the TIAA Real Estate Account and the

amounts been invested in the lower-cost and better-performing Vanguard REIT




                                         97
      Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 98 of 115




Index I, Plan participants would not have lost in excess of $16 million of their

retirement assets from the fund being retained in the Plan. 63

                          CLASS ACTION ALLEGATIONS

       182.   29 U.S.C. §1132(a)(2) authorizes any participant or beneficiary of the

Plan to bring an action individually on behalf of the Plan to enforce a breaching

fiduciary’s liability to the Plan under 29 U.S.C. §1109(a).

       183.   In acting in this representative capacity and to enhance the due

process protections of unnamed participants and beneficiaries of the Plan, as an

alternative to direct individual actions on behalf of the Plan under 29 U.S.C.

§1132(a)(2), Plaintiffs seek to certify this action as a class action on behalf of all

participants and beneficiaries of the Plan. Plaintiffs seek to certify, and to be

appointed as representatives of, the following class:

       All participants and beneficiaries of the University of Pennsylvania
       Matching Plan, the Supplemental Plan, and the Basic Plan from
       August 10, 2010 through the date of judgment, excluding the
       Defendants.

       184.   This action meets the requirements of Rule 23 and is certifiable as a

class action for the following reasons:

              a.     The Class includes over 20,000 members and is so large that

       joinder of all its members is impracticable.




 63Plan losses have been brought forward to the present value using the
investment returns of the Vanguard REIT Index-I to compensate participants who
have not been reimbursed for their losses.

                                            98
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 99 of 115




      b.     There are questions of law and fact common to this Class

because the Defendants owed fiduciary duties to the Plan and to all

participants and beneficiaries and took the actions and omissions alleged

herein as to the Plan and not as to any individual participant. Thus, common

questions of law and fact include the following, without limitation: who are

the fiduciaries liable for the remedies provided by 29 U.S.C. §1109(a);

whether the fiduciaries of the Plan breached their fiduciary duties to the

Plan; what are the losses to the Plan resulting from each breach of fiduciary

duty; and what Plan-wide equitable and other relief the court should impose

in light of Defendants’ breach of duty.

      c.     Plaintiffs’ claims are typical of the claims of the Class because

each Plaintiff was a participant during the time period at issue in this action

and all participants in the Plan were harmed by Defendants’ misconduct.

      d.     Plaintiffs are adequate representatives of the Class because they

were participants in the Plan during the Class period, have no interest that is

in conflict with the Class, are committed to the vigorous representation of the

Class, and have engaged experienced and competent attorneys to represent

the Class.

      e.     Prosecution of separate actions for these breaches of fiduciary

duties by individual participants and beneficiaries would create the risk of

(A) inconsistent or varying adjudications that would establish incompatible

standards of conduct for Defendants in respect to the discharge of their




                                   99
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 100 of 115




      fiduciary duties to the Plan and personal liability to the Plan under 29 U.S.C.

      §1109(a), and (B) adjudications by individual participants and beneficiaries

      regarding these breaches of fiduciary duties and remedies for the Plan would,

      as a practical matter, be dispositive of the interests of the participants and

      beneficiaries not parties to the adjudication or would substantially impair or

      impede those participants’ and beneficiaries’ ability to protect their interests.

      Therefore, this action should be certified as a class action under Rule

      23(b)(1)(A) or (B).

      185.   A class action is the superior method for the fair and efficient

adjudication of this controversy because joinder of all participants and beneficiaries

is impracticable, the losses suffered by individual participants and beneficiaries

may be small and impracticable for individual members to enforce their rights

through individual actions, and the common questions of law and fact predominate

over individual questions. Given the nature of the allegations, no class member has

an interest in individually controlling the prosecution of this matter, and Plaintiffs

are aware of no difficulties likely to be encountered in the management of this

matter as a class action. Alternatively, then, this action may be certified as a class

under Rule 23(b)(3) if it is not certified under Rule 23(b)(1)(A) or (B).

      186.   Plaintiffs’ counsel, counsel, Schlichter, Bogard & Denton LLP, will

fairly and adequately represent the interests of the Class and is best able to

represent the interests of the Class under Rule 23(g). Schlichter, Bogard & Denton

has been appointed as class counsel in 17 other ERISA class actions regarding




                                           100
       Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 101 of 115




excessive fees in large defined contribution plans. Courts in these cases have

consistently and repeatedly recognized the firm’s unparalleled success in the area of

defined contribution excessive fee litigation:

   •    As Chief Judge Michael J. Reagan of the Southern District of Illinois
        recognized in approving a settlement which was reached on the eve of trial
        after eight years of litigation, resulting in a $62 million monetary recovery
        and very substantial affirmative relief to benefit the Plans, the firm had
        shown “exceptional commitment and perseverance in representing employees
        and retirees seeking to improve their retirement plans,” and “demonstrated
        its well-earned reputation as a pioneer and the leader in the field” of 401(k)
        plan excessive fee litigation. Abbott v. Lockheed Martin Corp., No. 06-701,
        2015 U.S.Dist.LEXIS 93206, at *4–5 (S.D.Ill. July 17, 2015). The court
        further recognized that the law firm of “Schlichter, Bogard & Denton has had
        a humongous impact over the entire 401(k) industry, which has benefited
        employees and retirees throughout the entire country by bringing sweeping
        changes to fiduciary practices.” Id. at *9 (internal quotations omitted).

   •    Other courts have made similar findings:

           o “It is clear to the Court that the firm of Schlichter, Bogard & Denton is
             preeminent in the field” “and is the only firm which has invested such
             massive resources in this area.” George v. Kraft Foods Global, Inc., No.
             08-3799, 2012 U.S.Dist.LEXIS 166816 at 8 (N.D. Ill. June 26, 2012).

           o “As the preeminent firm in 401(k) fee litigation, Schlichter, Bogard &
             Denton has achieved unparalleled results on behalf of its
             clients.” Nolte v. Cigna Corp., No. 07-2046, 2013 U.S.Dist.LEXIS
             184622 at 8 (C.D. Ill. Oct. 15, 2013).

           o “Litigating this case against formidable defendants and their
             sophisticated attorneys required Class Counsel to demonstrate
             extraordinary skill and determination.” Beesley v. Int’l Paper Co., No.
             06-703, 2014 U.S.Dist.LEXIS 12037 at *8 (S.D. Ill. Jan. 31, 2014). The
             court also emphasized that “the law firm of Schlichter, Bogard &
             Denton is the leader in 401(k) fee litigation.” Id. at *8 (internal
             quotations omitted).

           o U.S. District Judge Harold Baker of the Central District of Illinois
             acknowledged the significant impact of the firm’s work, finding that as
             of 2013, the nationwide “fee reduction attributed to Schlichter, Bogard
             & Denton’s fee litigation and the Department of Labor’s fee disclosure


                                          101
    Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 102 of 115




           regulations approach $2.8 billion in annual savings for American
           workers and retirees.” Nolte, 2013 U.S. Dist. LEXIS 184622, at *6
           (emphasis added).

        o U.S. District Judge David Herndon of the Southern District of Illinois
          recognized the firm’s extraordinary contributions to the retirement
          industry: “Schlichter, Bogard & Denton and lead attorney Jerome
          Schlichter’s diligence and perseverance, while risking vast amounts of
          time and money, reflect the finest attributes of a private attorney
          general. Beesley, 2014 U.S. Dist. LEXIS 12037, at *8.

        o U.S. District Court Judge G. Patrick Murphy similarly recognized the
          work of Schlichter, Bogard & Denton as exceptional:

                  “Schlichter, Bogard & Denton’s work throughout this
                  litigation illustrates an exceptional example of a private
                  attorney general risking large sums of money and
                  investing many thousands of hours for the benefit of
                  employees and retirees. No case had previously been
                  brought by either the Department of Labor or private
                  attorneys against large employers for excessive fees in a
                  401(k) plan. Class Counsel performed substantial work[,]
                  investigating the facts, examining documents, and
                  consulting and paying experts to determine whether it
                  was viable. This case has been pending since September
                  11, 2006. Litigating the case required Class Counsel to be
                  of the highest caliber and committed to the interests of
                  the participants and beneficiaries of the General
                  Dynamics 401(k) Plans.”

           Will v. General Dynamics Corp., No. 06-698, 2010 U.S.Dist.LEXIS
           123349 at 8–9 (S.D.Ill. Nov. 22, 2010).

•    Schlichter, Bogard & Denton handled the only full trial of an ERISA
     excessive fee case, resulting in a $36.9 million judgment for the plaintiffs that
     was affirmed in part by the Eighth Circuit. Tussey v. ABB, Inc., 746 F.3d 327
     (8th Cir. 2014). In awarding attorney’s fees after trial, the district court
     concluded that “Plaintiffs’ attorneys are clearly experts in ERISA litigation.”
     Tussey v. ABB, Inc., No. 06-4305, 2012 U.S.Dist.LEXIS 157428 at 10 (W.D.
     Mo. Nov. 2, 2012). Following remand, the district court again awarded
     Plaintiffs’ attorney’s fees, emphasizing the significant contribution Plaintiffs’
     attorneys have made to ERISA litigation, including educating the
     Department of Labor and federal courts about the importance of monitoring
     fees in retirement plans:


                                        102
    Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 103 of 115




           “Of special importance is the significant, national contribution made by
           the Plaintiffs whose litigation clarified ERISA standards in the context
           of investment fees. The litigation educated plan administrators, the
           Department of Labor, the courts and retirement plan participants
           about the importance of monitoring recordkeeping fees and separating
           a fiduciary’s corporate interest from its fiduciary obligations.”

     Tussey v. ABB, Inc., No. 06-4305, 2015 U.S.Dist.LEXIS 164818 at 7–8 (W.D.
     Mo. Dec. 9, 2015).

•    In Spano v. Boeing Co., in approving a settlement reached after nine years of
     litigation which included $57 million in monetary relief and substantial
     affirmative relief to benefit participants, the court found that “The law firm
     Schlichter, Bogard & Denton has significantly improved 401(k) plans across
     the country by bringing cases such as this one, which have educated plan
     administrators, the Department of Labor, the courts and retirement plan
     participants about the importance of monitoring recordkeeping fees.” No. 06-
     cv-743, Doc. 587, at 5–6 (S.D.Ill. Mar. 31, 2016) (Rosenstengel, J.) (internal
     quotations omitted).

•    Recently, in approving a settlement including $32 million plus significant
     affirmative relief, Chief Judge William Osteen in Kruger v. Novant Health,
     Inc., No. 14-208, Doc. 61, at 7–8 (M.D.N.C. Sept. 29, 2016) found that “Class
     Counsel’s efforts have not only resulted in a significant monetary award to
     the class but have also brought improvement to the manner in which the
     Plans are operated and managed which will result in participants and
     retirees receiving significant savings[.]”

•    On November 3, 2016, Judge Michael Ponsor of the United States District
     Court for the District of Massachusetts found that by securing a $30.9 million
     settlement, Schlichter, Bogard & Denton had achieved an “outstanding result
     for the class,” and “demonstrated extraordinary resourcefulness, skill,
     efficiency and determination.” Gordan v. Mass Mutual Life Ins., Co., No. 14-
     30184, Doc. 144 at 5 (D. Mass. Nov. 3, 2016).

•    Schlichter, Bogard & Denton is also class counsel in and handled Tibble v.
     Edison International, 135 S. Ct. 1823 (2015), the first and only Supreme
     Court case to address the issue of excessive fees in a defined contribution
     plan—in which the Court held in a unanimous 9–0 decision that ERISA
     fiduciaries have “a continuing duty to monitor investments and remove
     imprudent ones[.]” Id. at 1829. Schlichter, Bogard & Denton successfully
     petitioned for a writ of certiorari, and obtained amicus support from the
     United States Solicitor General and AARP, among others. Given the Court’s


                                       103
          Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 104 of 115




           broad recognition of an ongoing fiduciary duty, the Tibble decision will affect
           all ERISA defined contribution plans.

      •    The firm’s work in ERISA excessive fee class actions has been featured in the
           New York Times, Wall Street Journal, NPR, Reuters, and Bloomberg, among
           other media outlets. See, e.g., Anne Tergesen, 401(k) Fees, Already Low, Are
           Heading Lower, WALL ST. J. (May 15, 2016); 64 Gretchen Morgenson, A Lone
           Ranger of the 401(k)’s, N.Y. TIMES (Mar. 29, 2014); 65 Liz Moyer, High Court
           Spotlight Put on 401(k) Plans, WALL ST. J. (Feb. 23, 2015); 66 Floyd Norris,
           What a 401(k) Plan Really Owes Employees, N.Y. TIMES (Oct. 16, 2014); 67
           Sara Randazzo, Plaintiffs’ Lawyer Takes on Retirement Plans, WALL ST. J.
           (Aug. 25, 2015); 68 Jess Bravin and Liz Moyer, High Court Ruling Adds
           Protections for Investors in 401(k) Plans, WALL ST. J. (May 18, 2015); 69 Jim
           Zarroli, Lockheed Martin Case Puts 401(k) Plans on Trial, NPR (Dec. 15,
           2014); 70 Mark Miller, Are 401(k) Fees Too High? The High-Court May Have
           an Opinion, REUTERS (May 1, 2014); 71 Greg Stohr, 401(k) Fees at Issue as
           Court Takes Edison Worker Appeal, BLOOMBERG (Oct. 2, 2014). 72




 64  Available at http://www.wsj.com/articles/401-k-fees-already-low-are-heading-
lower-1463304601.
  65 Available at http://www.nytimes.com/2014/03/30/business/a-lone-ranger-of-the-

401-k-s.html?_r=0.
  66 Available at http://www.wsj.com/articles/high-court-spotlight-put-on-401-k-

plans-1424716527.
  67 Available at http://www.nytimes.com/2014/10/17/business/what-a-401-k-plan-

really-owes-employees.html?_r=0.
  68 Available at http://blogs.wsj.com/law/2015/08/25/plaintiffs-lawyer-takes-on-

retirement-plans/.
  69 Available at http://www.wsj.com/articles/high-court-ruling-adds-protections-for-

investors-in-401-k-plans-1431974139.
  70 Available at http://www.npr.org/2014/12/15/370794942/lockheed-martin-case-

puts-401-k-plans-on-trial.
  71 Available at http://www.reuters.com/article/us-column-miller-401fees-

idUSBREA400J220140501.
  72 Available at http://www.bloomberg.com/news/articles/2014-10-02/401-k-fees-at-

issue-as-court-takes-edison-worker-appeal.

                                              104
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 105 of 115




                        COUNT I (PREVIOUS COUNT III)

          Breach of Fiduciary Duties—29 U.S.C. §1104(a)(1)(A) & (B)

                        Unreasonable Administrative Fees

      187.    Plaintiffs restate and incorporate the allegations in the preceding

paragraphs.

      188.    Defendants were required to discharge their duties with respect to the

Plan solely in the interest of, and for the exclusive purpose of providing benefits to

Plan participants and beneficiaries, defraying reasonable expenses of administering

the Plan, and acting with the care, skill, prudence, and diligence required by

ERISA.

      189.    If a defined contribution plan overpays for recordkeeping services due

to the fiduciaries’ “failure to solicit bids” from other recordkeepers, the fiduciaries

have breached their duty of prudence. See George v. Kraft Foods Global, Inc., 641

F.3d 786, 798–99 (7th Cir. 2011). Similarly, failing to “monitor and control

recordkeeping fees” and “paying excessive revenue sharing” as a result of failures to

“calculate the amount the Plan was paying … through revenue sharing,” to

“determine whether [the recordkeeper’s] pricing was competitive,” and to “leverage

the Plan's size to reduce fees,” while allowing the “revenue sharing to benefit” a

third-party recordkeeper “at the Plan’s expense” is a breach of fiduciary duties.

Tussey, 746 F.3d at 336.

      190.    Defendants’ process for monitoring and controlling the Plan’s

recordkeeping fees was a fiduciary breach in that Defendants failed to: monitor the

amount of the revenue sharing received by the Plan’s recordkeepers, determine if


                                           105
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 106 of 115




those amounts were competitive or reasonable for the services provided to the Plan,

or use the Plan’s size to reduce fees or obtain sufficient rebates to the Plan for the

excessive fees paid by participants. Moreover, Defendants failed to solicit bids from

competing providers on a flat per-participant fee basis. As the Plan’s assets grew,

the asset-based revenue sharing payments to the Plan’s recordkeepers grew, even

though the services provided by the recordkeepers remained the same. This caused

the recordkeeping compensation paid to the recordkeepers to exceed a reasonable

fee for the services provided. This conduct was a breach of fiduciary duties.

      191.   By allowing TIAA-CREF and Vanguard to put their proprietary

investments in the Plan without scrutinizing those providers’ financial interest in

using funds that provided them a steady stream of revenue sharing payments,

Defendants failed to act in the exclusive interest of participants.

      192.   In contrast to the comprehensive plan reviews conducted by similarly

situated 403(b) plan fiduciaries which resulted in consolidation to a single

recordkeeper and significant fee reductions, Defendants failed to engage in a timely

and reasoned decisionmaking process to determine whether the Plan would

similarly benefit from consolidating the Plan’s administrative and recordkeeping

services under a single provider. Instead, Defendants continue to contract with two

separate recordkeepers. This failure to consolidate the recordkeeping services

eliminated the Plan’s ability to obtain the same services at a lower cost with a

single recordkeeper. Defendants’ failure to “balance the relevant factors and make a

reasoned decision as to the preferred course of action—under circumstances in




                                          106
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 107 of 115




which a prudent fiduciary would have done so”—and, indeed, did so—was a breach

of fiduciary duty. George, 641 F.3d at 788.

      193.     Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      194.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      195.     Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).

                         COUNT II (PREVIOUS COUNT V)

          Breach of Fiduciary Duties—29 U.S.C. §1104(a)(1)(A) & (B)

                   Unreasonable Investment Management Fees,

             Unnecessary Marketing and Distribution (12b-1) Fees

       and Mortality and Expense Risk Fees, and Performance Losses

      196.     Plaintiffs restate and incorporate the allegations contained in the

preceding paragraphs.

      197.     Defendants are responsible for selecting prudent investment options,

ensuring that those options charge only reasonable fees, and taking any other


                                           107
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 108 of 115




necessary steps to ensure that the Plan’s assets are invested prudently. Defendants

had a continuing duty to evaluate and monitor the Plan’s investments on an

ongoing basis and to “remove imprudent ones” within a reasonable time. Tibble, 135

S. Ct. at 1829.

      198.   These duties required Defendants to independently assess whether

each option was a prudent choice for the Plan, and not simply to follow the

recordkeepers’ fund choices or to allow the recordkeepers to put their entire

investment lineups in the Plan’s menu. DiFelice, 497 F.3d at 423;

see Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 590, 595–96 (8th Cir. 2009).

      199.   In making investment decisions, Defendants were required to consider

all relevant factors under the circumstances, including without limitation

alternative investments that were available to the Plan, the recordkeepers’ financial

interest in having their proprietary investment products included in the Plan, and

whether the higher cost of actively managed funds was justified by a realistic

expectation of higher returns. Braden, 588 F.3d at 595–96; Tatum v. RJR Pension

Inv. Comm., 761 F.3d 346, 360 (4th Cir. 2014); 29 C.F.R. § 2550.404a-1(b);

Restatement (Third) of Trusts ch. 17, intro. note; id. § 90 cmt. h(2).

      200.   For years, Defendants retained as Plan investment options mutual

funds and insurance company variable annuities with higher expenses and

historically poor performance relative to other investment options that were readily

available to the Plan at all relevant times.




                                          108
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 109 of 115




      201.   Many of these options included unnecessary layers of fees that

provided no benefit to participants but significant benefits to TIAA-CREF and

Vanguard, including marketing and distribution (12b-1) fees and “mortality and

expense risk” fees.

      202.   Rather than consolidating the Plan’s over 75 investment options into a

core lineup in which prudent investments were selected for a given asset class and

investment style, as is the case with most defined contribution plans, Defendants

retained multiple investment options in each asset class and investment style,

thereby depriving the Plan of its ability to qualify for lower cost share classes of

certain investments, while violating the well-known principle for fiduciaries that

such a high number of investment options causes participant confusion and

inaction. In addition, Defendants, as fiduciaries required to operate as prudent

financial experts, Katsaros v. Cody, 744 F.2d 270, 279 (2d Cir. 1984), Defendants

knew or should have known that providing numerous actively managed duplicative

funds in the same investment style would produce a “shadow index” return before

accounting for much higher-than-index fund fees, thereby resulting in significant

underperformance. The Plan’s investment offerings included the use of mutual

funds and variable annuities with expense ratios far in excess of other options

available to the Plan, including lower-cost share classes with the identical

investment manager and investments and lower-cost insurance company variable

annuities. A large majority of the Plan’s options were the recordkeepers’ own

proprietary investments. Thus, the use of these funds was tainted by the




                                          109
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 110 of 115




recordkeepers’ financial interest in including these funds in the Plan, which

Defendants failed to consider. In so doing, Defendants failed to make Plan

investment decisions based solely on the merits of the investment funds and what

was in the interest of participants. Defendants therefore failed to discharge their

duties with respect to the Plan solely in the interest of the participants and

beneficiaries and for the exclusive purpose of providing benefits to participants and

their beneficiaries and defraying reasonable expenses of administering the Plan.

This was a breach of fiduciary duties.

      203.   Defendants failed to engage in a prudent process for monitoring the

Plan’s investments and removing imprudent ones within a reasonable period. This

resulted in the Plan continuing to offer excessively expensive funds with inferior

historical performance compared to superior low-cost alternatives that were

available to the Plan. As of the start of the limitations period, numerous Plan

investment options, as stated above, underperformed their appropriate

benchmarks. As of March 31, 2016, 60% of the Plan’s investment options—45 of the

76 options in the Plan—underperformed their respective benchmarks over the

previous 5-year period.

      204.   CREF Stock Account: Defendants included and retained the CREF

Stock Account despite its excessive cost and historical underperformance compared

to both passively managed investments and actively managed investments of the

benchmark, the Russell 3000 Index, which Defendants and TIAA told participants

was the appropriate benchmark.




                                         110
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 111 of 115




      205.     TIAA Real Estate Account: Defendants included and retained the

TIAA Real Estate Account despite its excessive fees and historical

underperformance compared to lower-cost real estate investments.

      206.     Had Defendants engaged in a prudent investment review process, it

would have concluded that these options were causing the Plan to lose tens of

millions of dollars of participants’ retirement savings in excessive and unreasonable

fees and underperformance relative to prudent investment options available to the

Plan, and thus should be removed from the Plan or, at a minimum, frozen to new

investments.

      207.     Total Plan losses will be determined at trial after complete discovery in

this case and are continuing.

      208.     Each Defendant is personally liable under 29 U.S.C. §1109(a) to make

good to the Plan any losses to the Plan resulting from the breaches of fiduciary

duties alleged in this Count and is subject to other equitable or remedial relief as

appropriate.

      209.     Each Defendant knowingly participated in the breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to

commit a breach by failing to lawfully discharge its own fiduciary duties, knew of

the breach by the other Defendants and failed to make any reasonable effort under

the circumstances to remedy the breach. Thus, each Defendant is liable for the

losses caused by the breach of its co-fiduciary under 29 U.S.C. §1105(a).




                                           111
     Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 112 of 115




                               JURY TRIAL DEMANDED

      210.       Pursuant to Fed.R.Civ.P. 38 and the Constitution of the United States,

Plaintiffs demand a trial by jury.

                                 PRAYER FOR RELIEF

        For these reasons, Plaintiffs, on behalf of the Plan and all similarly situated

Plan participants and beneficiaries, respectfully request that the Court:

             •    find and declare that the Defendants have breached their fiduciary

                  duties as described above;

             •    find and adjudge that Defendants are personally liable to make good

                  to the Plan all losses to the Plan resulting from each breach of

                  fiduciary duty, and to otherwise restore the Plan to the position it

                  would have occupied but for the breaches of fiduciary duty;

             •    determine the method by which Plan losses under 29 U.S.C. §1109(a)

                  should be calculated;

             •    order the Defendants to pay the amount equaling all sums received

                  by the conflicted recordkeepers as a result of recordkeeping and

                  investment management fees

             •    order Defendants to provide all accountings necessary to determine

                  the amounts Defendants must make good to the Plan under §1109(a);

             •    remove the fiduciaries who have breached their fiduciary duties and

                  enjoin them from future ERISA violations;




                                            112
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 113 of 115




     •   surcharge against Defendants and in favor of the Plan all amounts

         involved in any transactions which such accounting reveals were

         improper, excessive or otherwise in violation of ERISA;

     •   reform the Plan to include only prudent investments;

     •   reform the Plan to obtain bids for recordkeeping and to pay only

         reasonable recordkeeping expenses;

     •   require the fiduciaries to select investments and service providers

         based solely on the merits of those selections, and avoid bundling

         funds or products serving the interests of the recordkeepers and

         other service providers;

     •   certify the Class, appoint each of the Plaintiffs as a class

         representative, and appoint Schlichter, Bogard & Denton LLP as

         Class Counsel;

     •   award to the Plaintiffs and the Class their attorney’s fees and costs

         under 29 U.S.C. §1132(g)(1) and the common fund doctrine;

     •   order the payment of interest to the extent it is allowed by law; and

     •   grant other equitable or remedial relief as the Court deems

         appropriate.




                                    113
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 114 of 115
Case 2:16-cv-04329-GEKP Document 69 Filed 10/18/19 Page 115 of 115
